Case 18-31754-5-mcr            Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                            Desc
                                 Main Document     Page 1 of 39



UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:

CENTERSTONE LINEN SERVICES, LLC,
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                Case Nos.
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                   18-31754(Main Case)
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                   18-31753
ATLANTA,LLC,and                                                           18-31755
ALLIANCE LTS WINCHESTER,LLC                                               18-31756
d/b/a Clarus Linen Systemsl,                                              18-31757

                                                                          Chapter 11 Cases
                                                          Debtors.        Jointly Administered




                  DEBTORS' JOINT CHAPTER 11 PLAN OF LIQUIDATION
                               DATED AUGUST 2,2019




                                                            BOND,SCHOENECK &KING,PLLC
                                                            Stephen A. Donato, Esq.
                                                            Camille W. Hill, Esq.
                                                            One Lincoln Center
                                                            Syracuse, New York 13202
                                                            Tel:(315)218-8000
                                                            Email: sdonato(u~bsk.com
                                                                   chill e,bsk.com

                                                            Counsel to the Debtors


~         The debtors in these chapter 11 cases, along with the last four digits of each debtor's federal tax
identification number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594); Atlas Health Care
Linen Services Co., LLC d/b/a Clarus Linen Systems (2681); Alliance Laundry &Textile Service, LLC d/b/a Clarus
Linen Systems (8284); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065);
and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892).




                                                                                               3384924.4
Case 18-31754-5-mcr              Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                                               Desc
                                   Main Document      Page 2 of 39
                                          Table of Contents



                                                                                                                                   Page
SECTION 1. DEFINITIONS AND INTERPRETATION ........................................................... 1
        A.     Definitions............................................................................................................... 1
       B.      Interpretation: Application of Definitions and Rules of Construction................. 10
SECTION 2. TREATMENT OF ADMINISTRATIVE CLAIMS,FEE CLAIMS,HSBC
           BANK ADMINISTRATIVE DIP CLAIM AND U.S. TRUSTEE FEES............ 10
               2.1        Administrative Claims .............................................................................. 10
               2.2        Fee Claims ................................................................................................ 11
               2.3        HSBC Bank Administrative DIP Claim .........................................11
               2.4        U.S Trustee Fees ....................................................................................... 11
SECTION 3. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..... 11
               3.1        Substantive Consolidation ofthe Debtors for Plan Purposes Only.........1 l
               3.2        Classification and Specification of Treatment of Claims ......................... 12
               3.3        Classes of Claims...................................................................................... 12
               3.3.1      Class 1 — HSBC Bank Secured Claim ...................................................... 12
               3.3.2 Class 2 —Unsecured Priority Claims ........................................................ 12
               3.3.3      Class 3 —Unsecured Claims ..................................................................... 13
               3.3.4      Class 4 —Interests ..................................................................................... 13
SECTION 4. ACCEPTANCE OR REJECTION OF THE PLAN ............................................. 13
               4.1        Impaired Classes Vote .............................................................................. 13
               4.2       Presumed Acceptance of the Plan............................................................. 14
               4.3       Presumed Rejection of the Plan ................................................................ 14
               4.4        Voting Classes .......................................................................................... 14
               4.5        Nonconsensual Confirmation.................................................................... 14
               4.6       Elimination of Vacant Classes .................................................................. 14
SECTION 5. MEANS FOR IMPLEMENTATION OF PLAN ................................................. 14
               5.1        Substantive Consolidation for Plan Purposes Only .................................. 14
               5.2       Funding for this Plan................................................................................. 15
               5.3       Implementation ......................................................................................... 15
               5.4       Corporate Action....................................................................................... 16
               5.5        Vesting of Assets in the Liquidating Trustee............................................ 16
               5.6       Continuing Existence ................................................................................ 16
                                                                 1                                                              3384924.4
Case 18-31754-5-mcr              Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                                            Desc
                                   Main Document        Page 3 of 39
                                      Table of Contents (continued)

                                                                                                                                Page
                 5.7      Causes of Action ....................................................................................... 16
                 5.8      Agreements, Instruments, and Documents ............................................... 16
                 5.9      Closing ofthe Debtors' Chapter 11 Cases................................................ 16
                 5.10     Corporate Dissolution ............................................................................... 17
                 5.11     Bar Date for Fee Claims ........................................................................... 17
                 5.12     Bar Date for Other Administrative Claims ............................................... 17
                 5.13     Further Authorization................................................................................ 17
                 5.14     Dissolution of the Committee ................................................................... 17
SECTION 6. PLAN PROVISIONS REGARDING LIQUIDATING TRUSTEE ..................... 18
                 6.1      Appointment of the Liquidating Trustee................................................... 18
                 6.2      Powers and Duties ofthe Liquidating Trustee.......................................... 18
                 6.3      Liquidating Trustee Compensation and Employment of Professionals.... 19
                 6.4      No Agency Relationship ........................................................................... 20
                 6.5      Liquidating Trustee's Bond ...................................................................... 20
                 6.6      Reporting...................................................................................................20
                 6.7      Grantor Trust............................................................................................. 20
                 6.8      Retention of Records................................................................................. 20
                 6.9     Resitgnation, Death or Removal of Liquidating Trustee .......................... 21
SECTION 7. EXECUTORY CONTRACTS ............................................................................. 21
                 7.1      Assumption of Assigned Contracts........................................................... 21
                 7.2     Rejection of Excluded Contracts .............................................................. 21
                 7.3     Rejection Damages ................................................................................... 21
                 7.4     Insurance Contracts................................................................................... 21
SECTION 8. DISTRIBUTION PROVISIONS .......................................................................... 22
                 8.1     No Distributions on Account of Claims That Have Not Become
                         Allowed Claims ........................................................................................ 22
                 8.2     Reserves for Claims That Have Not Become Allowed Claims ................ 22
                 8.3     Persons Responsible for Distribution of Plan Consideration.................... 22
                 8.4     Undeliverable and Unclaimed Cash.......................................................... 23
                 8.5     Unnegotiated Distribution Checks............................................................ 23
                 8.6     Fractional Dollars...................................................................................... 23
                8.7      Distribution Dates ..................................................................................... 23

                                                               11                                                             3384924.4
Case 18-31754-5-mcr                Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                                               Desc
                                     Main Document     Page 4 of 39
                                             Table of Contents (continued)

                                                                                                                                      Page
                  8.8       Bankruptcy Code Sections 509 and 510 ................................................... 23
                  8.9       Distributions to be Applied First to Administrative and Priority
                            Claims ....................................................................................................... 24
                  8.10      Estimation of Claims................................................................................. 24
                  8.11      Chapter 5 Provisions ................................................................................. 24
                  8.12      Orders Respecting Claims Distribution .................................................... 24
                  8.13      Objections to Claims................................................................................. 25
                  8.14      Settlement of Disputed Claims ................................................................. 25
                  8.15      Setoffs ....................................................................................................... 25
                  8.16      Distribution Cap........................................................................................ 25
                  8.17      De Minimis Distributions and Final Distribution .................:................... 25
                  8.18      Withholding Taxes.................................................................................... 25
                  8.19      Distribution Record Date .......................................................................... 26
SECTION 9. CONDITIONS PRECEDENT .............................................................................. 26
           9.1  Conditions to Confirmation ...................................................................... 26
                  9.2       Nullification of Plan.............................................. ...............26
                  9.3       Waiver and Nonfulfillment of Conditions to Confirmation ..................... 26
                  9.4       Confirmation Order Provisions for Pre-Effective Date Actions............... 26
                  9.5       Conditions to Effective Date..................................................................... 26
                  9.6       Nonfulfillment of Conditions to Effective Date ....................................... 27
                  9.7       Effective Date Events ............................................................................... 27
SECTION 10. EFFECTS OF PLAN CONFIRMATION ............................................................. 27
            10.1 Satisfaction of Claims ............................................................................... 27
                  10.2      Interest on Claims ..................................................................................... 27
                  10.3      Satisfaction and Release ........................................................................... 27
                  10.4      Exculpation ............................................................................................... 27
                  10.5      Injunction .................................................................................................. 27
                  10.6      Abandoned Property ................................................................................. 28
                  10.7      Post-Effective Date Effect of Evidences of Claims.................................. 28
                  10.8      Term of Stays............................................................................................ 28
                  10.9      Retention of Jurisdiction ........................................................................... 29
                  10.10 Failure ofthe Court to Exercise Jurisdiction ............................................ 30

                                                                  111                                                              3384924.4
Case 18-31754-5-mcr              Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                                               Desc
                                   Main Document     Page 5 of 39
                                           of
                                      Table Contents (continued)

                                                                                                                                   Page
SECTION 11. MISCELLANEOUS PROVISIONS..................................................................... 30
                1 1.1     Exemption from Transfer Taxes ............................................................... 30
                1 1.2     Modification ofPlan ................................................................................. 31
                1 1.3     Revocation of this Plan ............................................................................. 31
                1 1.4     Preservation and Application of Insurance ............................................... 31
                1 1.5     Successors and Assigns............................................................................. 31
                1 1.6     Computation of Time ................................................................................ 31
                1 1.7     Notices ...................................................................................................... 31
                1 1.8     Headings ................................................................................................... 32
                1 1.9     Severability ............................................................................................... 32
                1 1.10 Validity and Enforceability....................................................................... 33
                1 1.11 Controlling Documents.........................................................:................... 33
                1 1.12 Reservation of Rights................................................................................ 33
                1 1.13 Governing Law ......................................................................................... 33




                                                                1V                                                               3384924.4
 Case 18-31754-5-mcr       Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27               Desc
                             Main Document     Page 6 of 39



        Debtors Centerstone Linen Services, LLC d/b/a Clarus Lien Systems ("Centerstone"),
 Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems ("Atlas"), Alliance
 Laundry &Textile Service, LLC d/b/a Clarus Linen Systems ("Alliance"), Alliance Laundry and
 Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems ("Atlanta") and Alliance LTS
 Winchester, LLC d/b/a Clarus Linen Systems ("Winchester") (collectively, the Debtors")
 propose the following Joint Chapter 11 Plan of Liquidation for the resolution of outstanding
 Claims against the Debtors pursuant to Chapter 11 of Title 11 of the United States Code (the
"Plan"). The Debtors are the proponents of this Plan and accompanying Disclosure Statement
(the "Disclosure Statement") within the meaning of Section 1129 of the Bankruptcy Code.

        All holders of Claims against the Debtors are encouraged to read this Plan and the
Disclosure Statement and other Plan Documents in their entirety before voting to accept or reject
this Plan. The Plan Documents, once filed, shall be available for review in the Office of the
Clerk of the Bankruptcy Court during normal hours of operation of the Bankruptcy Court.
Holders of Claims may also obtain a copy of the Plan Documents by contacting counsel for the
Debtors by a written request sent to the above address. Each of the Plan Documents is an
integral part ofthis Plan and is hereby incorporated by reference and made a part of this Plan.

SECTION 1. DEFINITIONS AND INTERPRETATION

        A.     DEFINITIONS.

       The following terms used herein shall have the respective meanings defined below:

                1.1    Administrative Claim means a Claim for payment of an administrative
expense or cost of a kind specified in Section 503(b) of the Bankruptcy Code and referenced in
Sections 507(a)(2), 507(b) and 1114(e)(2) of the Bankruptcy Code including, without limitation,
the actual, necessary costs and expenses of preserving the Estates and operating the businesses of
the Debtors, including wages, taxes incurred by the Estates and allowed as administrative
expenses, and salaries, or commissions for services rendered after the commencement of the
Chapter 11 Cases; provided, however, the term does not include Fee Claims, U.S. Trustee Fees,
or the HSBC Administrative DIP Claim, which are treated separately in this Plan.
Administrative Claims also include Claims for the payment of amounts due for goods received
by the Debtors in the ordinary course of business within 20 days before the Petition Date under
section 503(b)(9) ofthe Bankruptcy Code.

               1.2    Administrative Claims Bar Date means September 6, 2019.

              1.3    Alliance means debtor Alliance Laundry &Textile Service, LLC d/b/a
Clarus Linen Systems.

                1.4    Alliance Assets means the personal property assets owned by Alliance and
located at the Spartanburg Facility, the East Point Facility and the Tristate Facility.

               1.5     Allowed means, with reference to any Claim and except as otherwise
expressly set forth in this Plan, (i) a Claim (a) listed in the Schedules and not described on the

                                                                                           3384924.4
 Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                               Main Document     Page 7 of 39



 Schedules as zero, disputed, unliquidated or contingent or(b) described in a timely Filed proof of
 claim and, in each case, as to which no objection or request for estimation has been Filed on or
 before any deadline therefor set by the Bankruptcy Court or the expiration of such other
 applicable period fixed by the Bankruptcy Court or the Plan; (ii) a Claim as to which and solely
 to the extent any timely objection has been Filed is settled, waived, withdrawn or denied by a
 Final Order or in accordance with the Plan; or (iii) a Claim that is allowed (a) by a Final Order,
(b) by an agreement between the holder of such Claim and the Debtors or (c) pursuant to the
 terms of the Plan. An Allowed Claim (i) includes a disputed Claim to the extent such disputed
 Claim becomes Allowed after the Effective Date and (ii) shall be net of any valid setoff
 exercised with respect to such Claim pursuant to the provisions of the Bankruptcy Code and
 applicable law. Unless otherwise specified in this Plan, in Section 506(b) of the Bankruptcy
 Code or by Final Order of the Bankruptcy Court, "Allowed" Claims shall not, for purposes of
 Distribution under the Plan, include interest on such Claim accruing from and after the Petition
Date.

                 1.6     Assets means all assets and property of the Debtors of any nature
 whatsoever, including, without limitation, all property of their respective Estates pursuant to
 Section 541 of the Bankruptcy Code, Cash, Causes of Action, equipment, inventory, tax refunds,
 claims of right, interests and property, real and personal, tangible and intangible, and proceeds of
 any of the foregoing, including without limitation, proceeds of the Asset Sales and the proceeds
 of the sale of any other Assets pending disbursement. For purposes of Distributions under this
 Plan, "Assets" shall not include any Assets subject to restrictions that are inconsistent with the
 use of those Assets to satisfy Claims; except as otherwise set forth herein the Liquidating Trustee
 shall dispose of such Assets, if any, in accordance with applicable non-bankruptcy law, if
 applicable.

               1.7     Asset Sales means the Debtors' sale of, and the respective purchaser's
 purchase of, the Assets (as defined in, and pursuant to the applicable Asset Purchase
 Agreements), which sales, for purposes of Section 1146(a) of the Bankruptcy Code, were
 concluded prior to the Confirmation of with this Plan

                1.8    Atlanta means Alliance Laundry and Textile Services of Atlanta, LLC
 d/b/a Clarus Linen Systems.

               1.9    Atlas means debtor Atlas Health Care Linen Services Co., LLC d/b/a
 Clarus Linen Systems.

              1.10 Avoidance Actions means (i) any state law fraudulent transfer claim and
(ii) any claim pursuant to Sections 502(d), 544, 545, 547, 548, 550, 552(b) or 553 of the
 Bankruptcy Code against any Person, other than HSBC Bank.

                1.11 Bankruptcy Code means title 11 of the United States Code, as now in
effect or hereafter applicable to the Chapter 11 Cases.

                1.12 Bankruptcy Court or Court means the United States Bankruptcy Court for
the Northern District of New York and any court having competent jurisdiction to hear appeals
or certiorari proceedings therefrom, or any successor thereto that may be established by any act

                                                  2
 Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                               Main Document     Page 8 of 39



 of Congress, or otherwise, and which has competent jurisdiction over the Chapter 11 Cases or
 the Plan.

               1.13 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
 amended, and the Local Rules ofthe Court, as applicable to this Chapter 11 Cases.

                1.14 Buffalo Assets means the personal property assets owned by Centerstone
 and Atlas located at the Buffalo Facility.

                1.15 Buffalo Facility means the commercial laundry plant formerly operated
 by Atlas and located at 60 Grider Street, Buffalo, New York 14215.

              1.16 Business Day means any day of the calendar week, except Saturday,
 Sunday, a "legal holiday", as defined in Bankruptcy Rule 9006(a), or any day on which
 commercial banks are authorized or required by law to close in Syracuse, New York.

               1.17 Caslz means cash and cash equivalents including, without limitation,
 checks and wire transfers.

                1.l8    Caslz Collateral means as defined in section 363 ofthe Bankruptcy Code.

                 1.19 Causes ofAction means any claim, cause of action, controversy, demand,
 agreement, right (including to legal or equitable remedies), action, lien, indemnity, guaranty,
 suit, obligation, liability, damage, judgment, account, defense, offset, power, privilege, license,
 and franchise of any kind or character whatsoever, known, unknown, contingent or non-
 contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed
 or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before,
 on, or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other
 theory of law. Causes of Action also include: (a) any right of setoff, counterclaim, or
 recoupment and any claim on contracts or for breaches of duties imposed by law or in equity;
(b)the right to object to Claims or Interests; (c) any claim pursuant to Section 362 of the
 Bankruptcy Code; and (d) any claim or defense including fraud, mistake, duress, and usury, and
 any other defenses set forth in Section 558 of the Bankruptcy Code. The Causes of Action do
 not include the Avoidance Actions or the Recovery Actions.

               1.20     Centerstone means debtor Centerstone Linen Services, LLC d/b/a Clarus
 Linen Systems.

                 1.21   Chapter 11 means chapter 11 of the Bankruptcy Code.

                 1.22   Chapter 11 Cases means the above-captioned cases.

                1.23 Claims means claims, as defined by Section 101(5) of the Bankruptcy
 Code, against the Debtors.

                 1.24 Class means a class or category of Claims as classified and described in
 Section 3 of this Plan.


                                                   3
Case 18-31754-5-mcr       Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27             Desc
                            Main Document     Page 9 of 39



               1.25 Committee means the official committee of unsecured creditors appointed
by the U.S. Trustee pursuant to Section 1102 of the Bankruptcy Code in the Chapter 11 Cases, as
constituted from time to time, but does not mean the members of the Committee in their
individual capacities.

              1.26 Confirmation Date means the date on which the clerk of the Court enters
the Confirmation Order on the Court's docket.

               1.27 Confirmation Hearing means the hearing on confirmation of this Plan
pursuant to Section 1129 of the Bankruptcy Code.

               1.28 Confirmation Order means the order entered by the Court confirming this
Plan in accordance with Chapter 11 ofthe Bankruptcy Code.

               1.29 Cram-down means the confirmation of this Plan pursuant to
Section 1129(b) of the Bankruptcy Code notwithstanding any rejection by an impaired Class or
Classes of holders of Claims or Interests under this Plan.

              1.30   Creditor means a holder of a Claim.

              1.31   Debtor Released Claims has the meaning provided in Section 10.3 of this
Plan.

               1.32 Debtors means Centerstone, Atlas, Alliance, Atlanta and Winchester as
debtors and debtors in possession, and includes the Estates, where appropriate.

              1.33   DIPAgent means HSBC Bank.

               1.34 DIP Lenders means HSBC Bank, together with any other lenders who are
party to the DIP Loan Documents, and their respective affiliates, successors and assigns.

               1.35 DIP Loan Documents means the post-petition loan documents as defined
in the Final DIP Order.

              1.36 Disclosure Statement means the Disclosure Statement to Accompany
Debtors' Joint Chapter 11 Plan of Liquidation dated August 1, 2019 as altered, modified or
amended in accordance with the Bankruptcy Code and the Bankruptcy Rules.

               1.37 Disclosure Statement Hearing means the hearing on the Debtors' request
to approve the Disclosure Statement pursuant to Section 1125 of the Bankruptcy Code.

               1.38 Distribution Record Date means the Confirmation Date, unless a different
date is designated by the Confirmation Order or other order ofthe Bankruptcy Court.

               1.39 Distributions means the payments to the various Classes of Claims as
provided in this Plan.
 Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                  Desc
                              Main Document    Page 10 of 39



                1.40 East Point Facilzty means the commercial laundry facility formerly
 operated by Alliance and located at 1631 Willingham Drive, East Point, Georgia 30344.

                1.41 Effective Date means the date on which all conditions precedent to the
 effectiveness ofthe Plan shall occur.

                1.42 Estate Carve-Out means proceeds in the initial amount of $250,000.00,
 composed of(i) $200,000.00 from the sale of the Alliance Assets; (ii) $40,000.00 from the sale
 of the Buffalo Assets; (iii) $10,000.00 from the proceeds of the Debtors' accounts receivable;
(iv) 5% of the Syracuse linen and linen cart sales proceeds regarding the sales conducted
 pursuant to the sale order entered on July 19, 2019 at Docket No. 535 in the Chapter 11 Cases;
 and (v)5% ofthe sale proceeds ofthe Remaining Syracuse Assets.

               1.43 Estates means the estates of the Debtors created by the Debtors'
 Chapter 11 Cases pursuant to Section 541 of the Bankruptcy Code.

                1.44 Exculpated Claim means any claim related to any act or omission in
connection with, relating to or arising out of the Debtors' in- or out-of-court restructuring efforts,
the Chapter 11 Cases, formulation, preparation, dissemination, negotiation or filing of the
Disclosure Statement or this Plan or any contract, instrument, release or other agreement or
document created or entered into in connection with the Disclosure Statement or this Plan, the
filing of the Chapter 11 Cases, the pursuit of confirmation of this Plan, the administration and
implementation of this Plan, or the Distribution of property under the Plan or any other related
agreement; provided, however, that Exculpated Claims shall not include any act or omission that
is determined in a Final Order to have constituted gross negligence, willful misconduct or fraud.
For the avoidance of doubt, no Avoidance Action, Recovery Action, Cause of Action, obligation
or liability specifically identified in or preserved by the Plan or the Disclosure Statement
constitutes an Exculpated Claim.

              1.45 Exculpated Party means the Liquidating Trustee, solely in his or her
capacity as Liquidating Trustee and their respective current and former officers, directors,
members, managers, employees, attorneys and advisors, each solely in their respective capacities
as such. Exculpated Party also means, with respect to post-Petition Date conduct only, the
Debtors and their employees, attorneys and advisors, each solely in their respective capacities as
such.

               1.46 Fee Claim means a Claim for compensation for legal or other professional
services and related reimbursement of expenses under Sections 327, 328, 330(a), 331 or 503(b)
of the Bankruptcy Code.

             1.47 File or Filed means properly filed with the clerk of court of the
Bankruptcy Court in the Chapter 11 Cases, as reflected on the official docket of the Clerk of the
Bankruptcy Court for the Chapter 11 Cases.

              1.48 Final DIP Order means the following collectively: Final Order (I)
Authorizing the Debtors to (A) Obtain Postpetition Financing on aSuper-Priority, Senior
Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims
and(B) Adequate Protection to Certain Prepetition Lenders,(III) Modifying the Automatic Stay,
                                                  5
 Case 18-31754-5-mcr       Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                             Main Document    Page 11 of 39



(IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 234] ("DIP
 Order"), as amended by the Order Amending Final DIP Order [Docket No. 357]("Amendment
 to DIP Order"), as amended by the Second Order Amending Final DIP Order [Docket No. 430]
("Second Amendment to DIP Order"), as amended by the Third Order Amending Final DIP
 Order [Docket No. 463] ("Third Amendment to DIP Order"), as amended by the Fourth Order
 Amending Final DIP Order [Docket No. 503]("Fourth Amendment to DIP Order"), as amended
 by the Fifth Order Amending Final DIP Order [Docket No. 516] ("Fifth Amendment to DIP
 Order"), as amended by the Sixth Order Amending Final DIP Order [Docket No. 545]("Sixth
 Amendment to DIP Order").

                 1.49 Final Order means an order or judgment of the Bankruptcy Court or any
other court of competent jurisdiction that has not been reversed, vacated, or stayed and as to
which (a)the time to appeal, petition for certiorari, or move for a stay, new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
stay, new trial, reargument or rehearing shall then be pending, or (b) if an appeal, writ of
certiorari, stay, new trial, reargument or rehearing has been sought, (i) such order or judgment
shall have been affirmed by the highest court to which such order was appealed, certiorari shall
have been denied, or a stay, new trial, reargument or rehearing shall have been denied or resulted
in no modification of such order, and (ii) the time to take any further appeal, petition for
certiorari, or move for a stay, new trial, reargument or rehearing shall have expired; provided,
however, that the possibility that a motion under Section 502(j) of the Bankruptcy Code, Rule 59
or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules or applicable state court rules of civil procedure may be, but has not been, filed with
respect to such order shall not cause such order not to be a Final Order.

              1.50 HSBC Allowed Secured Claim means the HSBC Bank Secured Claim
which is hereby Allowed in its entirety.

               1.51 HSBC Administrative DIP Claim means the all indebtedness incurred by
the Debtors and owed to HSBC Bank authorized by the Final DIP Order, as amended, and DIP
Loan Documents (as defined in the Final DIP Order) secured by superpriority liens and security
interests and granted superpriority administrative expense priority, which as of July 30, 2019
totaled $1,168,336.23, plus outstanding letters of credit totaling $1,080,000.00.

               1.52   HSBC Bank means secured creditor HSBC Bank USA, National
Association.

              1.53 HSBCBank Prepetition Claim means the amount of $23,137,682.11 that
the Debtors were indebted to HSBC Bank as of the Petition Date.

                1.54 HSBC Bank Secured Claim means the HSBC Bank Prepetition Claim,
which indebtedness is secured by first priority properly perfected liens and security interests on
all of the Debtors' Assets, and the proceeds thereof, except as subsequently limited pursuant to
the Final DIP Order (the "HSBC Bank Collateral") to the extent the HSBC Bank Collateral,
Remaining Syracuse Assets, Remaining Accounts Receivable and proceeds thereof are sufficient
to satisfy the HSBC Bank Prepetition Claim.
 Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                               Main Document    Page 12 of 39



              1.55 HSBC Bank Unsecured Deficiency Allowed Claim means the HSBC
 Bank Unsecured Deficiency Claim which is hereby Allowed in its entirety.

                1.56 HSBC Bank Unsecured Deficiency Claim means the HSBC Bank
 Prepetition Claim for which there is insufficient HSBC Bank Collateral, Remaining Syracuse
 Assets, Remaining Accounts Receivable and proceeds thereof are sufficient to satisfy the HSBC
 Bank Prepetition Claim.

                1.57 Impaired means, with respect to any Class, that such Class is "impaired"
 under the Plan within the meaning of Section 1124 of the Bankruptcy Code.

               1.58 Interest means the interest of any holder of an equity security, within the
 meaning of Sections 101(16) and (17) of the Bankruptcy Code, represented by any issued and
 outstanding shares of common or preferred stock or other instrument evidencing a present
 ownership or membership interest in the Debtors, or any membership interest in the Debtors,
 whether or not transferable, or any option, warrant, or right, contractual or otherwise, to acquire
 any such interest, including a partnership, limited liability company or similar interest in the
 Debtors.

                1.59 Liquidating Trust means that certain trust established on the Effective
 Date pursuant to the Plan and the terms of the Liquidating Trust Agreement. References to the
 Liquidating Trust shall include references to the Liquidating Trustee, acting for the benefit of the
 Liquidating Trust beneficiaries pursuant to the terms ofthe Liquidating Trust Agreement.

                 1.60 Liquidating Trust Agreement means that written agreement, a form of
 which will be filed as a Plan supplement in advance of the hearing to approve the Disclosure
 Statement, in form and substance reasonably acceptable to the Committee and the Debtors, in
 consultation with HSBC Bank, that will be executed by the Debtors and the Liquidating Trustee
 in September, 2019 which will govern the liquidation of the Estates and the Distributions to
 Creditors after the entry of the Confirmation Order in accordance with this Plan.

                1.61 Liquidating Trust Assets means the Estate Carve-Out, Recovery Actions
 and future liquidated unencumbered assets ofthe Debtors.

                 1.62 Liquidating Trustee means the party identified by the Committee in the
 Liquidating Trust Agreement, in consultations with HSBC Bank, to administer the Liquidating
 Trust pursuant to the Liquidating Trust Agreement, which appointment remains subject to Court
 approval upon entry of the Confirmation Order, for purposes of administering and consummating
 this Plan and any successor appointed in accordance with the Liquidating Trust Agreement
 pursuant to this Plan.

                1.63 Loan Documents means the following documents pursuant to which the
 Debtors are jointly and severally indebted to HSBC Bank: (a) Loan and Security Agreement
 dated October 29, 2013 (as amended, "Loan Agreement"); (b) Revolving Credit Note dated
 October 29, 2013, in the original principal amount of $20,000,000 ("Revolving Credit Note");
(c) Term Loan A Note dated October 29, 2013, in the original principal amount of $2,752,000
("Term Loan A Note");(d) Term Loan B Note dated October 29, 2013, in the original principal
 amount of $3,437,000 ("Term Loan B Note");(e) one or more Equipment Notes dated October
                                                  7
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27              Desc
                             Main Document    Page 13 of 39



29, 2013, in the aggregate original principal amounts of $6,000,000 (collectively "Equipment
Note");(~ all Guaranties; and (g) all documents executed and delivered in connection therewith
or relating thereto (including all renewals, modifications and replacements thereof, including,
without limitation, the Guaranties).

                1.64 Person means an individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, estate, unincorporated
organization, governmental unit, government (or agency or political subdivision thereof, or
other entity, including, without limitation, the Debtors.

               1.65   Petition Date means December 19, 2018.

              1.66 Plan means this Joint Chapter 11 Plan of Liquidation dated August 1,
2019, as altered, modified, or amended in accordance with the Bankruptcy Code and the
Bankruptcy Rules.

               1.67 Plan Documents means the Plan and the Disclosure Statement, and all
exhibits and schedules attached thereto, either in their present form or as each may be amended,
supplemented or otherwise modified from time to time.

               1.68 Professionals means all professionals employed in the Chapter 11 Cases
pursuant to Sections 327, 328 or 1103 of the Bankruptcy Code.

                1.69 Recovery Actions means all potential actions, and the proceeds thereof,
under state law and federal law which are brought to recover funds or other assets for the benefit
of the Estates, other than recovery or collection of the Remaining Accounts Receivable and other
than any potential claim or cause of action against HSBC Bank. Recovery Actions include (a)
Avoidance Actions and (b) Bankruptcy Recoveries (as defined in the Final DIP Order), and
means any claims, causes of action, recoveries and the proceeds thereof, by settlement or
otherwise, to which the Debtors (or other parties in interest, including the Committee or a
subsequent trust or trustee) may be entitled to assert and/or recover (i) by reason of any
avoidance or other power vested in or on behalf of the Debtors or the Estates under chapter 5 of
the Bankruptcy Code, other than recoveries in respect of those claims or causes of action arising
under 11 U.S.C. §§ 549(a)(1) and (a)(2)(B) and claims or causes of action arising under 11
U.S.C. § 542 for the collection of the Remaining Accounts Receivable; and (ii) with respect to
any commercial tort claims (including, but not limited to, breach of fiduciary claims, if any).
Notwithstanding anything in the Final DIP Order to the contrary, Bankruptcy Recoveries
includes any claims, causes of action, recoveries and the proceeds thereof, by settlement or
otherwise, to which the Debtors (or other parties in interest, including the Committee or a
subsequent trust or trustee) may be entitled to assert and/or recover related to Catholic Health
System, Inc., Mercy Hospital of Buffalo, Sisters of Charity Hospital of Buffalo, New York,
Kenmore Mercy Hospital, Mount St. Mary's Hospital of Niagara Falls, Altus Management, LLC,
and their subsidiaries and affiliates, but specifically excluding any such claims or causes of
action related to the Remaining Accounts Receivable. For the avoidance of doubt,
notwithstanding anything to the contrary in this Plan, pursuant to the Final DIP Order, the
Debtors released and/or waived all claims, Avoidance Actions and Causes of Action against
HSBC Bank and the deadline for the Committee and any other Person to assert claims,
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 14 of 39



Avoidance Action, Recovery Actions or Causes of Action against HSBC Bank has expired, and
accordingly, Recovery Actions do not include any claims or Causes of Action against HSBC
Bank.

               1.70 Released Parties means (i) Debtors, (ii) the Committee, (iii) the members
of the Committee and (iv) Chief Restructuring Officer Ronald Teplitsky, and solely as to (ii)
through (iv) above, their respective current and former officers, directors, members, managers,
employees, attorneys and advisors, each solely in their respective capacities as such.

                 1.71 Remaining Accounts Receivable means the Debtors' accounts receivable
as set forth in the schedule defined as the Receivables Schedule in the Final DIP Order, which as
of July 31, 2019, total $5,445,940.00, plus the Great American Insurance Company and New
York State Insurance Fund premiums to be returned to the Debtors, as set forth in the Budget
annexed to the Final DIP Order.

               1.72 Remaining Syracuse Assets means the Syracuse furniture, fixtures,
equipment and inventory that are not being sold pursuant to the sale order entered as Docket No.
535 in the Chapter 11 Cases.

                1.73 Schedules means the schedule of assets and liabilities and the statement of
financial affairs filed by the Debtor as required by Section 521 of the Bankruptcy Code and
Bankruptcy Rule 1007, as amended or supplemented through the Effective Date.

                1.74 Secured Claim means a Claim of a Creditor that is secured by property of
the Estates, to the extent such Claim has anon-avoidable security interest in the underlying
collateral, solely to the extent of the value of the Creditor's interest in the Estates' interest in
such property, as provided to section 506(a) of the Bankruptcy Code. Subject to the same
conditions, Secured Claim also means a Claim of a Creditor that is subject to setoff under
Section 553 of the Bankruptcy Code, to the extent of the amount subject to setoff, as provided in
section 506(a) of the Bankruptcy Code.

              1.75 Spartanburg Facility means the commercial laundry plant formerly
operated by Alliance and located at 355 Old Greenville Road, Spartanburg, South Carolina
29301.

               1.76   Syracuse Assets means personal property owned by Atlas located at the
Syracuse Facility.

               1.77 Syracuse Facility means the commercial laundry plant formerly operated
by Atlas and located at 414 West Taylor Street, Syracuse, New York 13202.

              1.78 Tristate Facility means the commercial laundry plant formerly operated
by Alliance and located at 404 Hodges Avenue, Albany, Georgia 31701.

                1.79 Unsecured Claim means a Claim that is (a) not secured by property of the
Estates or otherwise entitled to treatment as a secured claim under section 506 of the Bankruptcy
Code,(b) is not otherwise entitled to priority under sections 503 or 507 of the Bankruptcy Code,
and/or (c) is not otherwise an Administrative Claim, Fee Claim, Claim for U.S. Trustee Fees, or
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 15 of 39



Unsecured Priority Claim. Unsecured Claims include, without limitation: Claims arising from
the rejection of executory contracts and unexpired leases that are not otherwise Secured Claims;
any Claim arising prior to the Petition Date asserted or which can be asserted against the
Debtors; and the Unsecured Deficiency Claim of HSBC Bank.

                1.80 Unsecured Deficiency Claim means any portion of a Claim to the extent
that the value of the Estates' interest in any property securing the Claim is less than the amount
of the Claim, or to the extent that the amount of any such Claim subject to setoff is less than the
amount of such Claim, as determined pursuant to section 506(a) ofthe Bankruptcy Code.

               1.81    Unimpaired means, with respect to any Class, that such Class is not
Impaired.

               1.82 Unsecured Priority Claim means a Claim that is not secured by property
of the Estate or otherwise entitled to treatment as a Secured Claim under section 506 of the
Bankruptcy Code, but is entitled to priority under sections 507(a)(4) and 507(a)(5) of the
Bankruptcy Code.

               1.83 U.S. Trustee Fees means all fees and charges assessed against the Estates
of the Debtors under 28 U.S.C. § 1930 together with interest, if any, under 31 U.S.C. § 3717.

              1.84     Winchester means debtor Alliance LTS Winchester, LLC d/b/a Clarus
Linen Systems.

     B.  INTERPRETATION: APPLICATION OF DEFINITIONS AND RULES
OF CONSTRUCTION.

         Unless otherwise specified, all Section or Exhibit references in this Plan are to the
respective section in, or exhibit to, the Plan, as the same may be amended, waived, or modified
from time to time. The words "herein", "hereof', "hereto", "hereunder" and other words of
similar import refer to the Plan as a whole and not to any particular section, subsection, or clause
contained therein. A term used herein that is not defined herein shall have the meaning assigned
to that term in the Disclosure Statement, and if not defined therein, in the Bankruptcy Code. The
rules of construction contained in Section 102 of the Bankruptcy Code shall apply to the Plan.
The headings in this Plan are for convenience of reference only and shall not limit or otherwise
affect the provisions hereof. Unless otherwise provided, any reference in this Plan to an existing
document, Exhibit or Schedule means such document, Exhibit or Schedule as it may have been
amended, restated, revised, supplemented or otherwise modified. If a time or date is specified
for any payments or other Distribution under the Plan, it shall mean on or as soon as reasonably
practicable thereafter. Further, where appropriate from a contextual reading of a term, each term
includes the singular and plural form of the term regardless of how the term is stated and each
stated pronoun is gender neutral.

SECTION 2. TREATMENT OF ADMINISTRATIVE CLAIMS, FEE CLAIMS, HSBC
BANK ADMINISTRATIVE DIP CLAIM AND U.S. TRUSTEE FEES

             2.1    Administrative Claims. In accordance with Section 1123(a)(1) of the
Bankruptcy Code, Administrative Claims have not been classified and are treated as described in

                                                10
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 16 of 39



this Section 2 of this Plan. Except as otherwise provided in this Plan, by written agreement of
the holder of an Allowed Administrative Claim to accept different and less favorable treatment
than provided under this Plan, or by order of the Court, a Person holding an Allowed
Administrative Claim will receive Cash equal to the unpaid portion of such Allowed
Administrative Claim as soon as practicable after the later of: (a)the fifth Business Day after the
Effective Date; (b)the date on which such Person becomes the holder of such an Allowed
Administrative Claim; or(c)the date or dates when that Claim is payable by its terms, consistent
with past practice and in accordance with past terms. Allowed Administrative Claims shall be
paid from funds budgeted for such Claims in the Budget attached to the Sixth Order Amending
Final DIP Order (or Budget attached to any subsequent Order).

               2.2     Fee Claims. In accordance with Section 1123(a)(1) of the Bankruptcy
Code, Fee Claims have not been classified and are treated as described in this Section 2 of this
Plan. Except as otherwise provided in this Plan, by written agreement of the holder of an
Allowed Fee Claim to accept different and less favorable treatment than provided under this
Plan, or by order of the Court, a Person holding an Allowed Fee Claim will receive Cash equal to
the unpaid portion of such Allowed Fee Claim, as soon as practicable after the later of: (a)the
fifth Business Day after the Effective Date; or (b)the date on which such Person becomes the
holder of an Allowed Fee Claim. Fee Claims shall not be payable from the Estate Carve-Out.

                 2.3     HSBC Bank Administrative DIP Claim. Pursuant to the Final DIP Order,
the Debtors obtained    apost-petition senior secured superpriority administrative revolving line of
credit to fund the Debtors' Chapter 11 operations, which line of credit, as of July 31, 2019, totals
$1,168,336.23, and converted $1,080,000.00 in pre-petition letters of credit issued to post-
petition letters of credit. The HSBC Bank Administrative DIP Claim is Allowed and will be paid
in full by the Debtors or the Liquidating Trustee. Until the HSBC Bank Administrative DIP
Claim is paid in full, HSBC Bank's liens and security interests shall remain affixed to the
Remaining Syracuse Assets (subject to the Estate Carve-Out), Remaining Accounts Receivable
and HSBC Bank Collateral.

                2.4    U.S. Trustee Fees. U.S. Trustee Fees include all fees and charges
assessed against the Debtor under 28 U.S.C. § 1930, together with interest, if any, under 31
U.S.C. § 3717. All U.S. Trustee Fees will be paid in full by the Debtors or Liquidating Trustee,
as the case may be, as they become due and owing and shall continue to be paid until such time
that (i) a final decree is entered closing the Chapter 11 Cases, a Final Order converting the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code or a Final Order dismissing
the Chapter 11 Cases is entered and (ii) the Debtors or Liquidating Trustee, as applicable, have
met all post-confirmation Operating Report Requirements of the U.S. Trustee's Operating
Guidelines and Reporting Requirements for debtors in possession and trustees (unless the
Bankruptcy Court orders otherwise) including providing an affidavit regarding quarterly reports
of disbursements during each calendar quarter.

SECTION 3.      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

              3.1    Substantive Consolidation of the Debtors for Plan Purposes Only.
Pursuant to Section 5 of the Plan, the Plan provides for the substantive consolidation of the
Debtors' Estates into a single Estate for Plan purposes only and matters associated with

                                                11
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                 Desc
                             Main Document    Page 17 of 39



Confirmation and consummation of the Plan. As a result of the substantive consolidation of the
Debtors' Estates for these limited purposes, each Class of Claims against, and Interests in, the
Debtors will be treated as against a single consolidated Estate for Plan purposes without regard
to the corporate separateness ofthe Debtors.

               3.2     Classification and Specification of Treatment of Claims. All Claims,
except those described in Section 2, are placed in the following Classes of Claims, pursuant to
Section 1123(a)(1) of the Bankruptcy Code, which section specifies the treatment of such
Classes of Claims and of their impaired or unimpaired status, pursuant to Sections 1123(a)(2)
and 1123(a)(3) of the Bankruptcy Code. A Claim is classified in a particular Class only to the
extent that the Claim qualifies within the description of the Class and is classified in a different
Class to the extent that the Claim qualifies within the description of that different Class. A
Claim is in a particular Class only to the extent that the Claim is an Allowed Claim in that Class
and has not been paid, released, withdrawn, waived, or otherwise satisfied under this Plan.
Unless this Plan expressly provides otherwise, when a Class includes a subclass, each subclass is
a separate Class for all purposes under the Bankruptcy Code, including, without limitation,
voting and Distribution.

                Subject to all other applicable provisions of this Plan (including its Distribution
provisions), classified Claims shall receive the treatment set forth below. This Plan will not
provide any Distributions on account of a Claim to the extent that such Claim has been
disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date,
including, without limitation, payments by third parties. Except as specifically provided in this
Plan, this Plan will not provide any Distributions on account of a Claim, the payment of which
has been assumed by a third party. Except as otherwise specifically provided in this Plan or by
further order of the Court, all treatment, allowances, or payments of Claims which have been
specified or otherwise fixed or required by order of the Court shall not be impaired by this Plan
and the rights ofthe holders of such Claims as provided in such orders shall not be altered by this
Plan. Any holder of any Claim in any Class may agree, pursuant to Section 1123(a)(4) of the
Bankruptcy Code, to a treatment of such Claim that is less favorable (but not more favorable)
than any other Claim in such Class.

               3.3     Classes of Claims.

                      3.3.1 Class 1 — HSBC Bank Secured Claim. This Class consists of the
HSBC Bank Secured Claim which is Allowed in its entirety. Until the Effective Date and
thereafter in accordance with the terms of the Final DIP Order, as amended, and the Liquidating
Trust Agreement, HSBC Bank shall receive the proceeds of the liquidation sales of the
Remaining Syracuse Assets (except to the extent such proceeds are part of the Estate Carve-Out),
collection of the Remaining Accounts Receivable, and any other HSBC Bank Collateral. Until
the HSBC Bank Allowed Secured Claim is paid in full, HSBC Bank's liens and security interests
shall remain affixed to the Remaining Syracuse Assets (subject to the Estate Carve-Out),
Remaining Accounts Receivable, and the HSBC Bank Collateral. On or after the Effective Date,
in HSBC Bank's sole discretion, the Liquidating Trust and/or Trustee shall transfer, assign, or
abandon to HSBC Bank, some or all of the Remaining Syracuse Assets (with the exception of
amounts related to the Estate Carve-Out), Remaining Accounts Receivable, and the HSBC Bank
Collateral (the "Ass~ned Assets"), for which HSBC Bank will report to the Liquidating Trustee

                                                12
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27               Desc
                              Main Document    Page 18 of 39



on the first business day of each month as to the proceeds collected from the recovery or
liquidation of such Assigned Assets, which proceeds shall reduce the HSBC Bank
Administrative DIP Claim if still outstanding, or the HSBC Bank Allowed Secured Claim, as the
case may be. The treatment described herein shall be in partial satisfaction of the HSBC Bank
Allowed Secured Claim. Except as provided in this Section 3.3.1, HSBC Bank shall not assert
any claims of any nature against the Liquidating Trustee or Liquidating Trust for amounts still
owing on account of the HSBC Bank Allowed Secured Claim to the extent not satisfied from the
proceeds set forth in this Section 3.3.1, leaving solely the HSBC Bank Unsecured Deficiency
Claim, which shall be treated in accordance with Section 3.3.3 below.

                       3.3.2 Class 2 —Unsecured Priority Claims. Class 2 consists of
Creditors holding Allowed Priority Claims. The Liquidating Trustee will review the Debtors'
Schedules and each Priority Claim filed in the Chapter 11 Cases and file objections, if necessary.
Each holder of an Allowed Class 2 Claim shall be paid with priority as set forth in section 507(a)
of the Bankruptcy Code, in full, prior to any Distribution to any holder of a Claim in Class 3,
from funds budgeted for such Claims in the Budget attached to the Sixth Order Amending Final
DIP Order (or budget attached to any subsequent amendment), and to the extent such budgeted
funds are not sufficient to cover all such Allowed Class 2 Claims,from the Estate Carve-Out.

                         3.3.3 Class 3 —Unsecured Claims. This Class consists of all Allowed
Unsecured Claims. Unless otherwise agreed by the applicable holder of an Allowed Claim in
this Class to accept different and less favorable treatment, each holder of an Allowed Unsecured
Claim shall be entitled to receive such holder's pNo rata share of the Estate Carve-Out, the
Recovery Actions, and the proceeds of any future liquidated unencumbered assets (less the
expenses of the Liquidating Trustee and Distributions to Class 2 Claimants). The Estate Carve-
Out will be transferred to the Liquidating Trustee following confirmation of the Plan and its
funds deposited into the Liquidation Trust. The proceeds of any future liquidated unencumbered
assets shall also be deposited into the Liquidation Trust. The Debtors shall. assign to the
Committee and the Liquidating Trustee the Recovery Actions, which shall be prosecuted by the
Liquidating Trustee in accordance with the terms of the Liquidation Trust Agreement. The
proceeds of the Recovery Actions also shall be deposited into the Liquidation Trust for the
benefit of the Class 2 and Class 3 Creditors. The HSBC Bank Unsecured Deficiency Claim is an
Allowed Class 3 Claim in its entirety. The HSBC Bank Unsecured Deficiency Allowed Claim
shall not share in the Distribution of the Estate Carve-Out, but HSBC Bank shall otherwise be
entitled to its pro rata share of Distributions to Allowed Class 3 Claim holders of the Liquidation
Trust Assets, capped at a pro rata share of 50% of all such Class 3 Distributions. The amounts
to be recovered as Liquidating Trust Assets cannot be determined at this time.

                        3.3.4 Class 4 —Interests. Each holder of an Interest will not receive any
Distribution on account of such Interest. Each holder of an Interest shall not receive or retain an
Interest or other property or interests of the Debtors on account of such Interest.

SECTION 4.       ACCEPTANCE OR REJECTION OF THE PLAN

              4.1    Impaired Classes Vote. In accordance with Section 1126(c) of the
Bankruptcy Code and except as provided in Section 1126(e) of the Bankruptcy Code, an
Impaired Class of Claims shall have accepted this Plan if this Plan is accepted by the holders of

                                                13
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                             Main Document    Page 19 of 39



                    2 3)in dollar amount and more than one-half ('/2) in number of the Allowed
at least two-thirds(/
Claims of such Class that have timely and properly voted to accept or reject this Plan.

              4.2    Presumed Acceptance ofthe Plan. Class 2 is Unimpaired under this Plan
and are presumed to have accepted this Plan pursuant to Section 11260 of the Bankruptcy Code.

               4.3    Presumed Rejection of the Plan. Class 4 is not entitled to receive or
retain any property under this Plan and is, therefore, deemed not to have accepted this Plan
pursuant to section 1126(g)of the Bankruptcy Code.

              4.4     Voting Classes. Class 1 and Class 3 are Impaired, and the holders of
Claims in those Classes are entitled to vote on the Plan.

               4.5     Nonconsensual Confirmation.           The Debtors request entry of a
Confirmation Order under Section 1129(a) of the        Bankruptcy    Code. With respect to any
Impaired Class, including any Class of Claims or Interests created pursuant to amendments or
modifications to this Plan, that does not accept the Plan, the Debtors request that the Bankruptcy
Court confirm this Plan by cram-down with respect to any such non-accepting Class or Classes
at the Confirmation Hearing, and the filing of this Plan shall constitute a motion for such relief.

                4.6     Elimination of Vacant Classes. Any Class or Sub-Class of Claims or
Interests that is not occupied as of the Confirmation Hearing Date by at least one Allowed Claim
or Allowed Interest, as applicable, or at least one Claim or Interest, as applicable, temporarily
Allowed under Bankruptcy Rule 3018, shall be deemed deleted from the Plan for purposes of(i)
voting on the acceptance or rejection of the Plan and (ii) determining acceptance or rejection of
the Plan by such Class under Section 1129(a)(8) of the Bankruptcy Code.

SECTION 5.       MEANS FOR IMPLEMENTATION OF PLAN

                5.1    Substantive Consolidationfor Plan Purposes Only. The Plan shall serve
as a motion by the Debtors seeking entry of a Bankruptcy Court order substantively
consolidating the Debtors' Estates into a single consolidated Estate, solely for all purposes
associated with confirmation and consummation of the Plan. On the Effective Date, for Plan
purposes only, the Debtors shall be deemed merged into Centerstone, and (a) all assets and
liabilities of the Debtors shall be deemed merged into Centerstone; (b) all guaranties of any
Debtor of the payment, performance, or collection of the obligations of another Debtor shall be
eliminated and cancelled;(c) any obligation of any Debtor and all guaranties thereof executed by
one or more of the other Debtors shall be treated as a single obligation, and such guaranties shall
be deemed a single Claim against the consolidated Debtors; (d) all joint obligations of two or
more Debtors, and all multiple Claims against such entities on account of such joint obligations
shall be treated and Allowed only as a single Claim against the consolidated Debtors; and (e)
each Claim filed in the Chapter 11 Case of any Debtor shall be deemed filed against the
consolidated Debtors and a single obligation of the Debtors on and after the Effective Date.
Entry of the Confirmation Order will constitute the approval, pursuant to the Bankruptcy Code
section 105(a), effective as of the Effective Date, of the deemed substantive consolidation of the
Chapter 11 Cases of the Debtors for purposes of voting on, confirmation of, and Distributions
under the Plan.


                                                14
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                 Desc
                              Main Document    Page 20 of 39



                Notwithstanding the foregoing, the deemed consolidation and substantive
consolidation (each for Plan purposes only) shall not (other than for purposes related to funding
Distributions under the Plan) affect (a) the legal and organizational structure of the Debtors;(b)
pre- and post-Petition Date guaranties, Liens and security interests that were required to be
maintained (i) in connection with any executory contracts or unexpired leases that were entered
into during the Chapter 11 Cases or that have been or will be assumed by the Debtors or (ii)
pursuant to the Plan;(c) distributions out of any insurance policies or proceeds of such policies;
and (d) the tax treatment of the Debtors. Furthermore, notwithstanding the foregoing, the
deemed consolidation and substantive consolidation (each for Plan purposes only), shall not
affect the statutory obligation of each and every Debtor to pay quarterly fees to the U.S. Trustee
pursuant to 28 U.S.C. § 1930(a)(6).

                 In the event that the Bankruptcy Court does not order such deemed substantive
consolidation of the Debtors, then except as specifically set forth in the Plan,(a) nothing in the
Plan or the Disclosure Statement may constitute or be deemed to constitute an admission that one
of the Debtors is subject to or liable for any Claim against any other Debtor,(b) Claims against
multiple Debtors may be treated as separate Claims against each applicable Debtor for all
purposes (including, without limitation, Distributions and voting) and such Claims may be
administered as provided in the Plan, (c) the Debtors may not, nor may they be required to,
resolicit votes with respect to the Plan and (d) the Debtors may seek confirmation of the Plan as
if the Plan is a separate Plan for each of the Debtors.

        The substantive consolidation effected pursuant to this Section of the Plan shall not
affect, without limitation: (i) the Debtors' or the Estates'(x) defenses to any Claim or Cause of
Action, including with respect to the Recovery Actions, including, without limitation, the ability
to assert any counterclaim,(y) setoff or recoupment rights, or(z) requirements for any third party
to establish mutuality prior to substantive consolidation in order to assert a right of setoff against
the Debtors or the Estates; or (ii) distributions to the Debtors and/or the Estates out of any
insurance policies or the proceeds of such policies.

               5.2    Fundingfor dais Plan. The Unclassified Claims will be paid in full from
the Debtors' operating account or certain funds that have been reserved pursuant to the terms of
the Final DIP Order, as amended, during the pendency of the Chapter 11 Cases. On the Effective
Date, the Liquidating Trust will become effective in accordance with the terms of the
Liquidating Trust Agreement and the Estate Carve-Out will be paid to the Liquidating Trustee.

                5.3    Implementation. This Plan will be implemented by the Liquidating
Trustee in a manner consistent with the terms and conditions set forth in this Plan and the
Confirmation Order. All actions taken under this Plan in the name of the Debtors, as applicable,
shall be taken through the Liquidating Trustee. As set forth more fully in this Plan, the
Liquidating Trustee shall be responsible for the liquidation of the Debtors' remaining Assets,
administration of the Plan and the wind-down of the Debtors and their Estates post-Effective
Date. On the Effective Date, the Debtors' management shall be relieved of all further
responsibilities, and the Debtors' directors and managers shall be deemed to have resigned
therefrom, and the operation of the Debtors shall become the general responsibility of the
Liquidating Trustee.


                                                 15
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                             Main Document    Page 21 of 39



               5.4     Corporate Action. All matters provided under this Plan involving the
corporate structure of the Debtors or corporate action to be taken by or required of the Debtors,
shall be deemed to have occurred and be effective as provided herein, and shall be authorized
and approved in all respects without any requirement or further action by directors or managers
of the Debtors.

               5.5     resting of Assets in the Liquidating Trustee. As of the Effective Date,
and except as otherwise provided in this Plan, including Sections 2.3 and 3.3.1 providing for the
retention of HSBC Bank's liens and security interests, pursuant to the provisions of
sections 1141(b) and (c) ofthe Bankruptcy Code, all unliquidated Assets, including the Recovery
Actions, Causes of Action, Remaining Syracuse Assets, Remaining Accounts Receivable, and
HSBC Bank Collateral shall vest in the Liquidating Trust free and clear of all Claims, liens,
encumbrances, charges, membership interests and other interests, including, for the avoidance of
doubt, derivative Causes of Action that have been, or may be, brought on behalf of the Debtors,
including any pending or future derivative Causes of Action, subject to the terms and conditions
ofthis Plan and the Confirmation Order.

               5.6      Continuing Existence. From and after the Effective Date, the Debtors
shall continue  in existence for the purposes of (i) winding up their affairs as expeditiously as
reasonably possible; (ii) liquidating, by conversion to Cash, or other methods, all unliquidated
Assets, as expeditiously as reasonably possible; (iii) enforcing and prosecuting claims, interests,
rights and privileges of the Debtors, including, without limitation, the prosecution of the
Recovery Actions, and Causes of Action; (iv) resolving disputed Claims;(v) administering this
Plan; and (vi) filing appropriate tax returns. All of the foregoing actions shall be taken by the
Liquidating Trustee on behalf of the Debtors. Following the Effective Date, the Debtors shall
not engage in any business activities or take any actions, except those necessary to consummate
this Plan and wind up the affairs ofthe Debtors.

               5.7     Causes ofAction. Except as otherwise set forth in this Plan and APA, all
Recovery Actions and Causes of Action of the Debtors which have not otherwise been acquired
by third parties or released pursuant to the Plan shall survive confirmation of this Plan and the
commencement and/or prosecution of such Recovery Actions and Causes of Action by the
Liquidating Trustee or otherwise shall not be barred or limited by res judicata or any estoppel,
whether judicial, equitable or otherwise. The Liquidating Trustee shall have the authority to
commence and prosecute Recovery Actions and Causes of Action, and, without further
supervision or approval of the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules, other than those restrictions expressly imposed by the Plan and
Confirmation Order, assign, transfer, compromise and/or settle such actions.

                 5.8    Agreements, Instruments, and Documents. All organizational
agreements, charter documents, instruments, and documents required under this Plan to be
executed or implemented, together with such others as may be necessary, useful or appropriate in
order to effectuate this Plan shall be executed on or before the Effective Date or as soon
thereafter as is practicable.

              5.9    Closing of the Debtors' C/zapter 11 Cases. When all disputed Claims
filed against the Debtors have become Allowed Claims or have been disallowed, and

                                               7
 Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 22 of 39



Distributions in accordance with this Plan have commenced, or at such later time as the
Liquidating Trustee deems appropriate, the Liquidating Trustee shall seek authority from the
Court to close the Chapter 11 Cases in accordance with the Bankruptcy Code and the Bankruptcy
Rules.

                5.10 Corporate Dissolution. Upon the Distribution of all Assets pursuant to
this Plan and the filing by the Liquidating Trustee of a certification to that effect with the Court
(which may be included in the application for the entry of the final decree), the Debtors shall be
 deemed dissolved for all purposes without the necessity for any other or further actions to be
taken by or on behalf of the Debtors or payments to be made in connection therewith, provided,
Izowever, that the Debtors may take appropriate action to dissolve under applicable law. From
 and after the Effective Date, the Debtors shall not be required to file any document, or take any
 action, to withdraw their business operations from any states where the Debtors previously
conducted business.

               5.11 Bar Date for Fee Claims. Each Person retained or requesting
compensation in the Chapter 11 Cases, pursuant to Sections 330, 331 or 503(b) of the
Bankruptcy Code, must file with the Court a final application for allowance of any Fee Claims
no later than August 22, 2019. All such Fee Claims for which an application is not timely filed
shall be forever barred. Objections to each such application may be filed in accordance with the
Bankruptcy Rules. The Court shall determine all such Fee Claims.

                5.12 Bar Datefor Other Administrative Claims. Unless this Plan or the Court
fixes a different date, with the exception of Fee Claims, all Administrative Claims must be filed
no later than the September 6, 2019 Administrative Claim Bar Date. The Debtors or the
Liquidating Trustee may object to the allowance of any such Claims filed before, on, or after the
Administrative Claim Bar Date.

                5.13 Further Authorization. Each of the Debtors or the Liquidating Trustee
shall be entitled to seek such orders, judgments, injunctions and rulings from the Court, in
addition to those specifically listed in this Plan, as may be necessary to carry out the intentions
and purposes, and to give full effect to the provisions of this Plan. The Court shall retain
jurisdiction to enter such orders,judgments, injunctions and rulings.

                5.14 Dissolution ofthe Committee. The Committee shall continue in existence
through and including the Effective Date to exercise those powers and perform those duties
specified in Section 1103 of the Bankruptcy Code and shall perform such other duties as it may
have been assigned by the Bankruptcy Court or in the Plan or the Confirmation Order prior to the
Effective Date. On the Effective Date, the Committee shall be deemed dissolved, and its
members shall be deemed released of all their duties, responsibilities and obligations in
connection with the Chapter 11 Cases or the Plan and its implementation, and the retention or
employment of the Committee's retained Professionals shall terminate; provided, however, that
the Committee members' and Committee Professionals' obligation to maintain the
confidentiality of the Debtors' information shall survive.

              On the Effective Date, the Committee Professionals shall be deemed to have
completed their services to the Committee, but they shall be authorized to file final applications

                                                 17
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27               Desc
                             Main Document    Page 23 of 39



for reasonable compensation and reimbursement of expenses through the Effective Date, no later
than August 22, 2019.

SECTION 6. PLAN PROVISIONS REGARDING LIQUIDATING TRUSTEE

              6.1     Appointment of the Liquidating Trustee. The Confirmation Order shall
provide for the appointment of the Liquidating Trustee, subject to Court approval. The
Liquidating Trustee shall be deemed the Estates' representative in accordance with section 1123
of the Bankruptcy Code and shall have all powers, authority and responsibilities specified in this
Plan, including, without limitation, the powers and duties of a trustee under sections 704 and
1 106 ofthe Bankruptcy Code..

               6.2    Powers and Duties ofthe Liquidating Trustee. Following the entry of the
Confirmation Order, the Liquidating Trustee will act in a fiduciary capacity as applicable to a
board of directors and shall be responsible for the liquidation of the Debtors' remaining Assets,
administration of the Plan and wind-down of the Debtors and their Estates post-Effective Date,
subject to the provisions of this Plan. The powers and duties of the Liquidating Trustee shall
include, and the Liquidating Trustee shall be authorized:

             (a)      to invest Cash in accordance with section 345 of the Bankruptcy Code,
and withdraw and make Distributions of Cash to holders of Allowed Claims and pay taxes, if
any, and other obligations owed by the Debtors or incurred by the Liquidating Trustee in
connection with the wind-down of the Estates in accordance with the Plan;

              (b)      to receive, manage, invest, supervise, and protect the Assets, including
paying taxes, if any, or other obligations incurred in connection with the Assets;

               (c) to engage attorneys, consultants, agents, employees and all professional
persons to assist the Liquidating Trustee with respect to the Liquidating Trustee's
responsibilities;

               (d)    to administer all Assets;

               (e)      to pay the fees and expenses for the attorneys, consultants, agents,
employees and professionals engaged by the Liquidating Trustee and to pay all other expenses in
connection with administering the Plan and winding down the affairs of the Debtors subject to
the terms of this Plan;

             (~     to execute and deliver all documents, and take all actions, necessary to
consummate the Plan and wind-down the Debtors' businesses and effectuate the dissolution of
the Debtors;

              (g)      to sell at public or private sale, assign, transfer, abandon or otherwise
dispose of any of the Assets and convert the same to Cash;

               (h)    to oversee compliance with the Debtors' accounting, finance and reporting
obligations;


                                                  18
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                             Main Document    Page 24 of 39



              (i)    to oversee the filing of final tax returns, audits and other corporate
dissolution documents if required;

            (j)      to perform any additional corporate actions as necessary to carry out the
wind-down, liquidation and dissolution ofthe Debtors;

               (k)     to object to, and without further supervision or approval of the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those
restrictions expressly imposed by the Plan and Confirmation Order, to compromise and settle
Claims;

               (1)     to act on behalf of the Debtors and the Estates in all adversary proceedings
and contested matters (including, without limitation, any Recovery Actions and Causes of
Action), then pending or that can be commenced in the Court and in all actions and proceedings
pending or commenced elsewhere to settle, retain, enforce, dispute or adjust any such claim,
Recovery Actions or Causes of Action and otherwise pursue actions involving the Assets that
could arise or be asserted at any time under the Bankruptcy Code or otherwise, unless otherwise
waived or relinquished in the Plan, and, without further supervision or approval of the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules,
other than those restrictions expressly imposed by the Plan and Confirmation Order, to assign,
transfer, compromise and/or settle such claims and causes of action above;

              (m)     to implement and/or enforce all provisions ofthe Plan;

               (n)     to use such other powers as may be vested in or assumed by the
Liquidating Trustee pursuant to the Plan or Court order or as may be necessary and proper to
carry out the provisions of the Plan; and

               (o)     to account to HSBC Bank commencing the first day of the first month
after the Effective Date and on the first day of each month thereafter which the Liquidating Trust
remains, regarding the disposition of all Remaining Syracuse Assets, Remaining Accounts
Receivable, and any other HSBC Bank Collateral transferred to the Liquidating Trust.

                6.3    Liquidating Trustee Compensation and Employment of Professionals.
The compensation of the Liquidating Trustee shall be governed by the Liquidating Trust
Agreement. The Liquidating Trustee is authorized, without further order of the Court, to employ
such Persons, including professionals, as the Liquidating Trustee may deem necessary to enable
it to perform its functions hereunder. The Liquidating Trustee and Persons employed by the
Liquidating Trustee shall be compensated and reimbursed for their reasonable and necessary fees
and out-of-pocket expenses, without application to the Bankruptcy Court, on a monthly basis,
from the assets of the Liquidating Trust, including the Estate Carve-Out, the Recovery Actions,
and the proceeds of any future liquidated unencumbered assets. Fees and expenses incurred by
the Liquidating Trustee and its professionals have priority over all other Claims.
Notwithstanding anything in this paragraph to the contrary, to the extent the Liquidating Trustee
or its professionals incurs fees and expenses necessary to recover the Remaining Syracuse
Assets, Remaining Accounts Receivable, and HSBC Bank Collateral, and the proceeds thereof,
then, to the extent such recoveries (i) pay the HSBC Bank Administrative DIP Claim, such fees

                                                19
 Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                 Desc
                               Main Document    Page 25 of 39



 and expenses shall be paid by the Liquidating Trust, and (ii) pay the HSBC Bank Secured Claim,
 such fees and expenses shall be paid by HSBC Bank. The Liquidating Trustee shall not incur
 such fees and expenses with respect to (ii) above without prior written approval by HSBC Bank
 or its counsel.

               6.4     No Agency Relationship. The Liquidating Trustee shall not be deemed to
be the agent of any of the holders of Claims in connection with the funds held or distributed
pursuant to this Plan. The Liquidating Trustee shall not be liable for any mistake of fact or law
or error in judgment or any act or omission of any kind unless it constitutes gross negligence or
willful misconduct or breach of fiduciary duty on the part of the Liquidating Trustee. The
Liquidating Trustee shall be indemnified and held harmless, including the cost of defending such
claims and attorneys' fees in seeking indemnification, by the Estates against any and all claims
arising out of his duties under the Plan, except to the extent his actions constituted gross
negligence or willful misconduct or breach of fiduciary duty. The Liquidating Trustee may
conclusively rely, and shall be fully protected personally in acting upon any statement,
instrument, opinion, report, notice, request, consent, order, or other instrument or document
which he believes to be genuine and to have been signed or presented by the proper party or
parties. The Liquidating Trustee may rely upon information previously generated by the Debtors
and such additional information provided to him by former employees of the Debtors.

               6.5     Liquidating Trustee's Bond. The Liquidating Trustee shall not be
required to obtain or maintain a bond after the Effective Date.

               6.6     Reporting. Until final decrees closing the Chapter 11 Cases are entered,
the Liquidating Trustee shall comply with any requisite reporting requirements established
pursuant to the guidelines of the U.S. Trustee.

                6.7      Grantor Trust. It is intended that the Liquidating Trust qualify as a
"liquidating trust" within the meaning of Treasury Regulations Section 301.7701-4(d). In
general, a liquidating trust is not a separate taxable entity but rather is treated for U.S. federal
income tax purposes as a "grantor" trust (i.e, apass-through entity). The IRS, in Revenue
Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for obtaining an IRS ruling as to
the grantor trust status of a liquidating trust under a Chapter 11 plan. The Liquidating Trust will
be structured with the intention of complying with such general criteria, and, pursuant to the Plan
in conformity with Revenue Procedure 94-45. The Liquidating Trustee is hereby appointed in
such instance pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to handle all of the
Liquidating Trust's tax matters, including, without limitation, the filing of all tax returns, and the
handling of tax audits and proceedings, of the Liquidating Trust. Notwithstanding the foregoing,
the Liquidating Trustee may make an election under Treasury Regulations Section 1.468B-
9(c)(2)(ii) to treat the Liquidating Trust (or any portion thereof as a disputed ownership fund.
The Liquidating Trustee shall be responsible for filing information on behalf of the Liquidating
Trust as grantor trust pursuant to Treasury Regulation Section 1.671-4(a) or as a disputed
ownership fund.

              6.8   Retention of Records. The Debtors agree to coordinate with the
Liquidating Trustee and HSBC Bank regarding the transfer of records, documents and
information to the Liquidating Trust and HSBC Bank. Prior to discarding any records,
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27               Desc
                             Main Document    Page 26 of 39



documents or information, the Debtors agree to coordinate with the Committee, and the
Committee shall confirm that the Liquidating Trust and HSBC Bank does not need such
documents or information in connection with the Liquidating Trust's and HSBC Bank's
reconciliation (or pursuit) of claims, the wind down the Chapter 11 Cases, or the disposition of
the Remaining Syracuse Assets, Remaining Accounts Receivables and the HSBC Bank
Collateral, which records, documents and information shall not be discarded absent order of the
Bankruptcy Court.

              6.9     Resignation, Deatlz or Removal ofLiquidating Trustee. In the event of
the resignation on at least thirty (30) days' notice, removal, death or incapacity of the
Liquidating Trustee or any other vacancy in the position of Liquidating Trustee, counsel for the
Committee or Liquidating Trustee may nominate a successor Liquidating Trustee and the
appointment will be determined by the Court. No successor Liquidating Trustee hereunder shall
in any event have any liability or responsibility for the acts or omissions of his or her
predecessors.

SECTION 7. EXECUTORY CONTRACTS

              7.1     Assumption of Assigned Contracts. Other than the assignments and
assumptions of executory contracts and unexpired leases previously approved by the Bankruptcy
Court in connection with the sales of the Assets, no other orders authorizing the assumption of
executory contracts or unexpired leases have been entered in the Chapter 11 Cases.

                7.2    Rejection of Contracts and Leases. Except as otherwise set forth in this
Plan, each executory contract or unexpired lease of the Debtors that was not previously assumed
pursuant to an order of the Bankruptcy Court, and that has not expired by its own terms before
the Effective Date, shall be rejected as of the Effective Date. As of the Effective Date, all
employment, severance, retirement, indemnification, employee benefit, profit-sharing and related
policies, plans or agreements, whether or not qualified under ERISA, health care plans, disability
plans and incentive plans, that were in effect on the Petition Date and that have.not previously
been terminated or superseded shall be terminated and deemed rejected. For the avoidance of
doubt, for any motion seeking to reject executory contracts or unexpired leases where the
Bankruptcy Court has not yet ruled on such motion, such motion, such purported executory
contract or unexpired lease shall be rejected as of the Effective Date.

              7.3     Rejection Damages. Any Claim for damages arising from the rejection of
any executory contract or unexpired lease under this Plan must be filed with the Court and served
upon the Liquidating Trustee within thirty days after the Effective Date or such other deadline
established by the Court. Any Claim arising from the rejection of an executory contract or
unexpired lease not filed within such time will be forever barred from receiving any Distribution
under this Plan or asserting any Claims against the Debtors, the Estates or the Liquidating
Trustee.

               7.4    Insurance Contracts. The Debtors do not believe that any insurance
policies issued to, or insurance agreements entered into prior to the Petition Date constitute
executory contracts. To the extent that such insurance policies or agreements are considered to
be executory contracts, then, notwithstanding anything contained in this Plan to the contrary, the

                                               21
 Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 27 of 39



Plan will constitute a motion to assume such insurance policies and agreements, and, subject to
the occurrence of the Effective Date,the entry of the Confirmation Order will constitute approval
of such assumption, pursuant to section 365(a) of the Bankruptcy Code. Unless otherwise
determined by the Bankruptcy Court pursuant to a Final Order or agreed to by the parties thereto
prior to the Effective Date, no payments are required to cure any defaults of the Debtors existing
as ofthe Confirmation Date with respect to each such insurance policy or agreement.

SECTION 8. DISTRIBUTION PROVISIONS

              8.1     No Distributions on Account of Claims Tlzat Have Not Become Allowed
Claims. Notwithstanding any other provision of this Plan, no payment or Distribution shall be
made with respect to any Claim that has not become an Allowed Claim, except that the
Liquidating Trustee may, in his/her discretion, distribute consideration attributable to any
undisputed portion of a Claim and withhold the remainder.

               8.2    Reserves for Claims Tlzat Have Not Become Allowed Claims.
Distributions on account of Claims that have not become Allowed Claims shall be governed by
the following provisions:

             (a)     Except as otherwise provided under this Plan, the Liquidating Trustee
shall not be required to withhold funds or consideration, designate reserves, or make other
provisions for the payment of any Claims that have been disallowed by a Final Order of the
Court.

              (b)     Except as otherwise provided in this Plan, the Liquidating Trustee shall be
required to reserve funds, designate reserves, or make other provisions for the payment of any
Claims that have been disallowed by an order of the Court until such order becomes a Final
Order.

               (c)     With respect to Claims that have not become Allowed Claims and that are
 not governed by subparagraph (a) or subparagraph (b) above, the Liquidating Trustee shall
reserve sufficient funds to allow for a Distribution in accordance with the terms of this Plan, on
 account of the Distribution attributable to such holders' Claims or as otherwise provided
 pursuant to any order of the Court with respect to the amount, if any, to be reserved; provided,
{iowever, that the Liquidating Trustee, as applicable, shall distribute consideration attributable to
any undisputed portion (when Distributions are made to Creditors in accordance with the Plan
and Liquidating Trust Agreement) and shall withhold and reserve the remainder. The Court
 may, after notice and a hearing (as defined in section 102 of the Bankruptcy Code), fix a lesser
amount than the Distribution amount as the amount on account of which consideration shall be
withheld. In the case of Claims not stating an amount, the Liquidating Trustee, or any holder of
such Claims may request that the Court, after notice and a hearing (as defined in section 102 of
the Bankruptcy Code), determine an amount. Cash withheld pursuant to this subparagraph will
be held in a segregated, interest-bearing fund or funds. Such Cash will be released when and if
Claims are Allowed and disallowed and shall be distributed in accordance with this Plan.

              8.3     Persons ResponsibCe for Distribution of Plan Consideration. The
Liquidating Trustee shall disburse all consideration to be distributed under this Plan and shall act

                                                 22
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27               Desc
                             Main Document    Page 28 of 39



as a disbursing agent. The Liquidating Trustee may employee the assistance of a third party to
assist in making Disbursements if reasonably necessary under the circumstances.

                8.4     Undeliverable and Unclaimed Caslz. If a Distribution check to a holder
of an Allowed Claim is returned to the Liquidating Trustee as undeliverable, such Cash will be
set aside and held in a segregated fund to be maintained by the Liquidating Trustee. If such
Person provides written notice to the Liquidating Trustee of its then current address within 120
days of the date of the issuance of such Distribution check, such Cash will be paid to such
Person. If such Person does not provide written notice to the Liquidating Trustee of its then
current address within 120 days of the date of the issuance of the Distribution check, any such
Cash and accrued interest thereon shall (i) be deemed unclaimed property under section 347(b)
of the Bankruptcy Code and such unclaimed Distribution shall revert to and vest in the
Liquidating Trustee, free of any restriction thereon and free of any Claims of such Person with
respect thereto; and (ii) be released to the Liquidating Trustee and distributed in accordance with
this Plan and such Person shall not be entitled to any amounts in connection with such
Distribution or any subsequent Distribution and the Claims of such person to which such Cash
relates shall be discharged and forever barred from assertion against the Debtor and its property
or the Liquidating Trustee, notwithstanding federal or state escheat, abandoned, or unclaimed
property laws to the contrary. Nothing contained in this Plan shall require the Liquidating
Trustee to attempt to locate such Person. It is the obligation of each Person claiming rights under
this Plan to keep the Liquidating Trustee advised of their current address by sending written
notice of any changes to the Liquidating Trustee.

               8.5    Unnegotiated Distribution Checks. Checks or drafts issued pursuant to
this Plan to Persons holding Allowed Claims and not presented for payment within 120 days
following mailing thereof to the last known address of such Person shall be deemed
nonnegotiable thereafter. Any Claim in respect of such Distribution shall be discharged and
forever barred from assertion against the Debtor and its property or the Liquidating Trustee. Any
Distribution which is deemed nonnegotiable shall re-vest with the Liquidating Trustee and be
available for Distribution consistent with the Plan, notwithstanding federal or state escheat,
abandoned, or unclaimed property laws to the contrary.

                8.6   Fractional Dollars. Any other provision of this Plan notwithstanding, no
payments of fractional dollars will be made to any holder of an Allowed Claim. Whenever any
payment of a fraction of a dollar to any holder of an Allowed Claim would otherwise be called
for, the actual payment made will reflect a rounding of such fraction down to the nearest whole
dollar.

                8.7     Distribution Dates. Whenever any Distribution to be made under this
Plan is due on a day other than a Business Day, such Distribution will instead be made, without
penalty or interest, on the next Business Day.

             8.8    Bankruptcy Code Sections 509 and SIO. Distributions under this Plan
will be governed by the provisions of Sections 509 or 510 of the Bankruptcy Code where
applicable.




                                                23
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27               Desc
                              Main Document    Page 29 of 39



               8.9     Distributions to be Applied First to Administrative Claims and PrioYity
Claims. Fees and expenses incurred by the Liquidating Trustee and its professionals have
priority over all other Claims. To the extent any holder of an Allowed Claim receives any
Distributions) under this Plan by the Liquidating Trustee on account of such Claims, unless
otherwise expressly provided for herein or in the Final DIP Order, said Distributions) shall be
applied by the recipient first to satisfy any Allowed Administrative Claims, Allowed Unsecured
Priority Claims, or other Allowed Claims of the recipient against the Debtors which are entitled
to priority under Sections 503 or 507 of the Bankruptcy Code and, only after all such priority
Claims are fully satisfied, to any Allowed Claims not entitled to such priority. However, the Fee
Claims shall not be payable from the Estate Carve-Out. For the avoidance of doubt,
Distributions with respect to the proceeds of the Remaining Syracuse Assets (subject to the
Estate Carve-Out, Remaining Accounts Receivable, and the HSBC Bank Collateral shall be
solely for the benefit of HSBC Bank until the HSBC Bank Administrative DIP Claim and the
HSBC Bank Allowed Secured Claim are paid in full.

               8.10 Estimation of Claims. The Liquidating Trustee may, at any time, request
that the Bankruptcy Court estimate any Claim not expressly Allowed by the terms of the Plan
and otherwise subject to estimation under Section 502(c) of the Bankruptcy Code and for which
the Debtors may be liable under the Plan, including any Claim for taxes, to the. extent permitted
by Section 502(c) of the Bankruptcy Code, regardless of whether any party-in-interest previously
objected to such Claim. In the event that the Bankruptcy Court estimates any contingent or
unliquidated Claim, that estimated amount will constitute either the Allowed amount of such
Claim or a maximum limitation on such Claim, as determined by the Bankruptcy Court. If the
estimated amount constitutes a maximum limitation on such Claim, the Liquidating Trustee may
elect to pursue any supplemental proceedings to object to any ultimate allowance of such Claim.
All of the aforementioned Claims objection, estimation and resolution procedures are cumulative
and not necessarily exclusive of one another. Claims may be estimated by the Bankruptcy Court
and subsequently compromised, settled, withdrawn or resolved by any mechanism approved by
the Bankruptcy Court.

                8.11 Chapter 5 Provisions. No Distribution or payment shall be made to any
holder of an Allowed Claim who is also a potential defendant in an Avoidance Action under
Chapter 5 of the Bankruptcy Code until a decision is made by the Liquidating Trustee not to
commence the potential avoidance action, or, in the event the potential Avoidance Action is
commenced by the Liquidating Trustee (or a demand for the return of allegedly avoidable funds
is made), until resolution of such Avoidance Action or demand, as the case may be.
Notwithstanding this Section, the making of a Distribution to such potential defendant or the lack
of any objection filed to such Allowed Claim on the basis of such potential Avoidance Action,
shall not constitute a waiver of any rights of the Debtors or the Liquidating Trustee, as the case
may be. For purposes of the Plan, such Distribution or payment on account of such Allowed
Claim shall be held in reserve as if it were a disputed Claim.

               8.12 Orders Respecting Claims Distribution. After confirmation of this Plan,
the Court shall retain jurisdiction to enter orders in aid of consummation of this Plan with respect
to Distributions under this Plan and to resolve any disputes concerning Distributions under this
Plan.


                                                24
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 30 of 39



                8.13 Objections to Claims. No later than 180 days after the Effective Date, the
Liquidating Trustee shall object to the allowance of Claims, provided however, the Liquidating
Trustee may not object to any Claim once it becomes an Allowed Claim. The foregoing deadline
may be extended by the Court upon request of the Liquidating Trustee and such other parties as
shall request such notice after the confirmation of this Plan. Nothing contained herein, however,
shall limit the right of the Liquidating Trustee to object to Claims, if any, filed or amended after
the Effective Date.

              8.14 Settlement ofDisputed Claims. Pursuant to Bankruptcy Rule 9019(b), the
Liquidating Trustee may settle any disputed Claim without notice, or Court approval.

                8.15 Setoffs. The Liquidating Trustee may, pursuant to and in accordance with
section 553 of the Bankruptcy Code or applicable nonbankruptcy law, except as otherwise set
forth in this Plan, set off against any Allowed Claim and the Distributions to be made pursuant to
this Plan on account of such Claim, the claims, rights and causes of action of any nature that the
Debtors may hold against the holder of such Allowed Claim, provided that the Liquidating
Trustee gives the holder of such Allowed Claim notice of the proposed setoff and the holder of
such Allowed Claim does not object to the proposed setoff within thirty days; provided further,
however, if the holder of such Allowed Claim timely objects to the proposed setoff, the setoff
may not be effectuated without prior approval of the Court; provided further, however, that
neither the failure to effect such a setoff nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtors or Liquidating Trustee of any such Claims, rights
and Causes of Action that the Debtors may possess against such holder.

               8.16 Distribution Cap. Except to the extent consistent with the treatment set
forth in this Plan, no holder of an Allowed Claim shall receive in respect of that Claim any
Distribution in excess ofthe Allowed amount of that Claim.

                8.17 De Minimis Distributions and Final Distribution. Notwithstanding
anything to the contrary contained herein or in this Plan, if the amount of Cash to be distributed
to the holder of an Allowed Claim is less than $50.00, the Liquidating Trustee may hold the Cash
Distributions to be made to such holder until the aggregate amount of Cash to be distributed to
such holder is in an amount equal to or greater than $50.00, if the Liquidating Trustee determines
that the cost to distribute such Cash is unreasonable in relation to the amount of Cash to be
distributed. Notwithstanding the preceding sentence, if the amount of Cash Distribution to such
holder never aggregates to more than $50.00, then on the final Distribution Date, the Liquidating
Trustee shall distribute such Cash to the holder entitled thereto. To the extent that any final
Distribution would be de minimis or otherwise impracticable in the judgment of the Liquidating
Trustee, the Liquidating Trustee may donate any such remaining funds to a 501(c)(3) charity
related to the bankruptcy and restructuring field.

               8.18 Withholding Taxes. In connection with the Plan, to the extent applicable,
the Liquidating Trustee shall comply with all withholding and reporting requirements imposed
on it by federal, state and local taxing authorities, and all Distributions shall be subject to such
withholding and reporting requirements. All Claims held by any holder of a Claim that fails to
provide information reasonably requested by the Plan Administration, including but not limited


                                                25
 Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                               Main Document    Page 31 of 39



 to an executed IRS form W-9, in connection with such matters shall be discharged and forever
 barred from assertion against the Debtors or their property.

                 8.19 Distribution Record Date. Except as otherwise provided in a Final Order
 of the Bankruptcy Court or as otherwise stipulated by the Debtors or the Liquidating Trustee, as
 applicable, the transferees of Claims that are transferred pursuant to Bankruptcy Rule 3001 on or
 prior to the Distribution Record Date will be treated as the holders of those Claims for all
 purposes, notwithstanding that any period provided by Bankruptcy Rule 3001 for objecting to the
 transfer may not have expired by the Distribution Record Date. The Liquidating Trustee shall
 have no obligation to recognize any transfer of any Claim occurring after the Distribution Record
 Date. In making any Distribution with respect to any Claim, the Liquidating Trustee shall be
 entitled instead to recognize and deal with, for all purposes hereunder, only the Person that is
 listed on the Proof of Claim filed with respect thereto or on the Schedules as the holder thereof as
 of the close of business on the Distribution Record Date and upon such other evidence or record
 of transfer or assignment that are known to the Liquidating Trustee or the Debtors as of the
 Distribution Record Date.

 SECTION 9. CONDITIONS PRECEDENT

                9.1    Conditions to Confirmation. Confirmation of this Plan shall not occur
 and the Court shall not enter the Confirmation Order unless (i) all of the requirements of the
 Bankruptcy Code for confirmation of the Plan shall have been satisfied; (ii) the Court shall have
 entered a final Confirmation Order; and (iii) the Liquidating Trust Agreement shall be executed
 and in form and substance satisfactory to the Debtors and the Committee, in consultation with
 HSBC Bank.

                9.2    Nullification ofPlan. If confirmation shall not occur, this Plan shall be
 null and void and shall have no force nor effect, and this Plan shall be deemed withdrawn unless
 the Court shall have entered all orders (which may be orders included within the Confirmation
 Order) required to implement this Plan.

                9.3     Waiver and Nonfulfillment of Conditions to Confirmation. In the event
 that the Debtors determine that the conditions to confirmation which they may waive cannot be
 satisfied and should not, in their sole discretion, be waived, the Debtors may propose a new plan,
 may modify this Plan as permitted by law, or may request other appropriate relief.

               9.4      Confirmation Order Provisions for Pre-Effective Date Actions. The
Confirmation Order shall empower and authorize the Debtors to take or cause to be taken, prior
to the Effective Date, all actions which are necessary to enable it to implement the provisions of
this Plan and satisfy all other conditions precedent to the effectiveness ofthis Plan.

                 9.5    Conditions to Effective Date. The Effective Date shall not occur unless:
(a) the Court shall have entered the Confirmation Order, in form and substance reasonably
 satisfactory to the Debtors, the Committee and HSBC Bank;(b) the Plan Documents shall be in
form and substance satisfactory to the Debtors, the Committee and HSBC Bank; and (c) no
 request for revocation of the Confirmation Order under Section 1144 of the Bankruptcy Code
 shall have been made and still be pending.

                                                 26
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 32 of 39



                9.6   Nonfulfillment of Conditions to Effective Date. In the event that the
Debtors determine that the conditions to the Effective Date set forth in the immediately
foregoing paragraph of this Plan cannot be satisfied, or if the Effective Date does not occur on or
before October 31, 2019, this Plan shall be null and void and shall have no force nor effect, and
this Plan shall be deemed withdrawn unless this date is extend by agreement of the Debtors, the
Committee and HSBC Bank in writing.

                9.7     Effective Date Events. On the Effective Date, the following actions shall
have taken place: (a) all payments to be made on the Effective Date and all other actions to be
taken on or before the Effective Date pursuant to this Plan by the Debtors shall be made or taken
or duly provided for;(b)any documents, including orders or agreements, necessary to implement
this Plan as of the Effective Date must be executed; and (c) all other events and actions specified
in this Plan to occur on the Effective Date. Within seven (7) days of the occurrence of the
Effective Date, the Liquidating Trustee or the Debtors shall file a notice of occurrence of the
Effective Date with the Bankruptcy Court.

SECTION 10. EFFECTS OF PLAN CONFIRMATION

                10.1 Satisfaction of Claims. Other than as expressly set forth herein, holders
of Claims shall receive the Distributions provided for in this Plan, if any, in full settlement and
satisfaction ofthe Debtors' obligations thereunder, and any interest accrued thereon.

                 10.2 Interest on Claims. Except as specifically provided for in this Plan or the
Confirmation Order, interest shall not accrue on Claims and no holder of a Claim shall be
entitled to interest accruing on or after the Petition Date on any Claim.

                 10.3 Satisfaction and Release. Except as otherwise specifically provided by
the Plan, the Distributions and rights that are provided in the Plan will be in complete satisfaction
and release, effective as of the Effective Date, of (i) all Claims and Causes of Action against,
liabilities of, liens on, charges, encumbrances, security interests, obligations of and interests in
the Assets, or the direct or indirect Assets and properties of the Debtors, whether known or
unknown, and (ii) all Causes of Action, whether known or unknown, either directly or
derivatively through the Debtors, or the successors and assigns of the Debtors based on the same
subject matter as any Claim or any other interests, in each case, regardless of whether a proof of
Claim was filed, whether or not Allowed, and whether or not the holder of the Claim has voted
on the Plan, or based on any act or omission, transaction or other activity or security, instrument
or other agreement of any kind or nature occurring, arising or existing prior to the Effective Date
that was or could have been the subject of any Claim, in each case regardless of whether a Proof
of Claim form was filed, whether or not Allowed and whether or not the holder of the Claim has
voted on the Plan. In accordance with section 1141(d)(3) of the Bankruptcy Code, confirmation
of the Plan shall not operate to discharge or release any Claim against the Debtors.

               10.4 Exculpation. The Debtors, the Committee, the Committee members,
HSBC Bank, and their respective counsel,(present and former members, officers, directors, and
employees solely in the case of the Committee, the Committee members and HSBC Bank),
representatives, advisors, attorneys and agents acting in such capacity shall have no liability
whatsoever to any holder or purported holder of an Administrative Claim or Claim for any act or

                                                 27
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                 Desc
                              Main Document    Page 33 of 39



omission specifically in connection with, or arising out of, the Plan, this Disclosure Statement,
the negotiation of the Plan, the pursuit of approval of this Disclosure Statement or the solicitation
of votes for confirmation of the Plan, the consummation of the Plan, the administration of the
Plan or the property to be distributed under the Plan, or any transaction contemplated by the Plan
or this Disclosure Statement or in furtherance thereof, except for willful misconduct or gross
negligence as determined by a Final Order, and, in all respects, shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under the Plan. This
Exculpation clause shall not be effective concerning the conduct of the Chapter 11 Cases
generally.

                  Nothing in this section shall (i) be construed to exculpate any entity from fraud,
gross negligence, willful misconduct, malpractice, criminal conduct, misuse of confidential
information that causes damages, or ultra vices acts or (ii) limit the liability of the professionals
of the Debtors and the Committee to their respective clients pursuant to N.Y. Comp. Codes R. &
Regs. tit. 22 § 1200.8, Rule 1.8(h)(1)(2015).

               10.5 Injunction. Except as otherwise provided in the Plan or the Confirmation
Order, as of the Effective Date all entities are permanently enjoined from taking any of the
following actions against the Released Parties or any of their respective successors or assigns, or
any of their respective assets or properties, on account of any Claim: (1) commencing or
continuing in any manner any action or other proceeding with respect to a Claim;(2) enforcing,
attaching, collecting or recovering in any manner any judgment, award, decree or order with
respect to a Claim;(3) creating, perfecting or enforcing any lien or encumbrance with respect to
a Claim; or(4)commencing or continuing any action that does not comply with or is inconsistent
with the Plan.

                10.6 Abandoned Property. Any and all property whose abandonment is or has
been approved by the Court pursuant to the Bankruptcy Code shall remain abandoned forever;
shall not thereafter be deemed to be property of the Debtors or the Liquidating Trustee; shall not
at any time re-vest in the Debtors, and shall not otherwise, whether by conveyance or otherwise,
ever become the property of the Debtors or their Estates.

                10.7 Post-Effective Date Effect of Evidences of Claims. Notes, shareholder
certificates, and other evidences of liens or Claims against the Debtors shall, effective upon the
Effective Date, represent only the right to participate in the Distributions or rights, if any,
contemplated by this Plan.

              10.8 Term of Stays. Except as otherwise provided in this Plan, all
injunctions and the stay provided for in the Chapter 11 Cases pursuant to Section 362 of
the Bankruptcy Code, shall remain in full force and effect until the Chapter 11 Cases are
closed.

                    Except as otherwise provided in this Plan, upon entry of the
Confirmation Order, all Persons or entities who have held, hold, or may hold Claims or
membership or other interests in the Debtors are permanently enjoined, on and after the
Effective Date, with respect to all Claims and membership and other interests in the
Debtors from (a)commencing, conducting or continuing in any manner, directly or

                                                 28
 Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                 Desc
                              Main Document    Page 34 of 39



 indirectly, any proceeding of any kind against or affecting the Debtors, the Released
 Parties, the Liquidating Trustee, or their property, (b) enforcing, levying, attaching
(including, without limitation, any prejudgment attachment), collecting or otherwise
 recovering by any means or manner, whether directly or indirectly, any judgment, award,
 decree, or order against the Debtors, the Released Parties, the Liquidating Trustee, or their
 property, (c) creating, perfecting, or otherwise enforcing in any manner, directly or
 indirectly, any encumbrance of any kind against the Debtors, the Released Parties, the
 Liquidating Trustee, or their property, (d) asserting any right of setoff, directly or
 indirectly, against any obligation due the Debtors, the Released Parties, the Liquidating
 Trustee, or their property, except as contemplated or allowed by this Plan, the Bankruptcy
 Code, or applicable law,(e) acting or proceeding in any manner, in any place whatsoever,
 that does not conform to or comply with the provisions of this Plan, (f~ commencing,
 continuing or asserting in any manner any action or other proceeding of any kind with
 respect to any Claims and causes of action which are extinguished or released pursuant to
 this Plan, and (g) taking any action to interfere with the implementation and
 consummation of this Plan.

               10.9 Retention of Jurisdiction. Notwithstanding entry of the Confirmation
Order or the Effective Date having occurred, the Court will retain jurisdiction to the fullest extent
permitted by law, including jurisdiction to enter any orders or to take any action specified in this
Plan, and including, without limitation, the following:

             (a)    To determine any motion, adversary proceeding, Avoidance Action,
Recovery Action, Cause of Action, application, contested matter, and other litigated matter
pending on or commenced after the Confirmation Date;

             (b)      To hear and determine applications for the assumption or rejection of
executory contracts or unexpired leases and the allowance of Claims resulting therefrom;

            (c)      To ensure that Distributions to holders of Allowed Claims are
accomplished as provided in this Plan;

               (d)    To hear and determine objections to the allowance of Claims, whether
filed, asserted or made before or after the Effective Date, including, without limitation, to hear
and determine objections to the classification of Claims and the allowance or disallowance of
disputed Claims, in whole or in part;

              (e)    To consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim;

              (~     To enter, implement, or enforce such Orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

              (g)     To issue injunctions, enter and implement other Orders, and take such
other actions as may be necessary or appropriate to restrain interference by any Person with the
consummation, implementation, or enforcement of this Plan, the Confirmation Order or any
other Order ofthis Court;


                                                 29
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                              Main Document    Page 35 of 39



              (h)      To hear and determine any application to modify this Plan in accordance
with section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any
inconsistency in this Plan, the Disclosure Statement, or any Order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

               (i)     To hear and determine all Fee Claims;

              (j)     To hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of this Plan, the Confirmation Order or any
transactions or payments contemplated hereby or thereby, or any agreement, instrument, or other
document governing or relating to any ofthe foregoing;

              (k)     To take any action and issue such Orders as may be necessary to construe,
enforce, implement, execute, and consummate this Plan, including any release or injunction
provisions set forth herein or in this Plan, or to maintain the integrity of this Plan following
consummation;

              (1)     To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

             (m) To hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

               (n)     To enter final decrees closing the Chapter 11 Cases;

               (o)     To recover all assets of the Debtors and property of the Estates, wherever
located; and

              (p)     To hear and determine any other matters related hereto and not
inconsistent with the Bankruptcy Code, title 28 of the United States Code and other applicable
law.

               10.10 Failure ofthe Court to Exercise Jurisdiction. If the Court abstains from
exercising or declines to exercise jurisdiction over any matter arising under, arising in or related
to the Chapter 11 Cases, including with respect to the matters set forth above in this Section, this
Section shall not prohibit or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such subject matter.

SECTION 11. MISCELLANEOUS PROVISIONS

               1 1.1 Exemption from Transfer Taxes. Pursuant to section 1146(a) of the
Bankruptcy Code, the issuance, transfer or exchange of notes or equity securities under this Plan,
the creation or amendment of any mortgage, deed of trust or other security interest, the making
or assignment of any lease or the making or delivery of any deed or other instrument of transfer,
under, in furtherance of or in connection with this Plan, and any sale of the Assets, or in
furtherance of or in connection therewith, shall not be subject to any stamp, real estate transfer,
mortgage recording or other similar tax.

                                                30
Case 18-31754-5-mcr         Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                  Desc
                              Main Document    Page 36 of 39



               11.2 Moil cation ofPlan. The Debtors may modify the Plan at any time prior
to the entry of the Confirmation Order provided that the Plan, as modified, and the Disclosure
Statement pertaining thereto meet applicable Bankruptcy Code requirements of section 1125 of
the Bankruptcy Code, among others. After the entry of the Confirmation Order the Debtors may
modify the Plan to remedy any defect or omission or to reconcile any inconsistencies in the Plan
or in the Confirmation Order, as may be necessary to carry out the purposes and effects of the
Plan, provided that: (i) the Debtors obtain approval of the Bankruptcy Court for such
modification, after notice and a hearing; and (ii) such modification shall not materially and
adversely affect the interests, rights, treatment, or Distributions of any Class under the Plan.

                1 1.3 Revocation of this Plan. The Debtors reserve the right to revoke or
withdraw this Plan, prior to the Confirmation Date, for any reason deemed appropriate by the
Debtors. If the Debtors revoke or withdraw this Plan, or if confirmation does not occur, then this
Plan shall be null and void in all respects and nothing contained in this Plan shall constitute a
waiver or release of any claims by or against, the Debtors, or prejudice in any manner the rights
of the Debtors.

               11.4 Preservation and Application ofInsurance. The provisions of the Plan
shall not diminish or impair in any manner the enforceability and/or coverage of any insurance
policies (and any agreements, documents, or instruments relating thereto) that may cover Claims
or any claims against directors, trustees or officers ofthe Debtors, or any other Person, other than
as expressly as set forth herein. For the avoidance of doubt, and as set forth in the Plan, all of the
Debtors' insurance policies, or third party policies naming the Debtors as an additional insured
party, and the proceeds thereof shall be available to satisfy Claims to the extent such insurance
policies cover such Claims. In addition, such insurance policies and proceeds thereof shall be
available to satisfy Claims estimated pursuant to section 502(c) of the Bankruptcy Code or in
accordance with the Plan.

                1 1.5 Successors and Assigns. From and after the Effective Date, the rights,
benefits and obligations of any Person named or referred to in this Plan shall be binding on, and
shall inure to the benefit of, any heir, executor, administrator, successor or assign of such Person.
The provisions of this Plan shall bind all holders of Claims, whether or not they have accepted
the Plan.

               11.6 Computation of Time. In computing any period of time prescribed or
allowed by this Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

                1 1.7 Notices. All notices or requests in connection with this Plan shall be in
writing and given by mail or overnight mail (with a contemporaneous e-mail copy, which shall
not constitute notice) addressed to:

               To the Debtors:
               Stephen A. Donato, Esq.
               Camille W. Hill, Esq.
               BOND,SCHOENECK &KING,PLLC
               One Lincoln Center
               Syracuse, New York 13202-1355

                                                 31
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                             Main Document    Page 37 of 39



               Email: sdonato(c~bsk.com
                      chill(a~bsk.com
               Telephone: (315)218-8000

               To HSBC Bank:
               Angela Z. Miller, Esq.
               PHILLIPS LYTLE LLP
               One Canalside
               125 Main Street
               Buffalo, New York 14203-2887
               Email: amiller(cz~~phillpsl le.com
               Telephone: (716)847-7060


               To the Committee:
               David M. Banker, Esq.
               MONTGOMERY MCCRACKEN WALKER & RHOADES LLP
               437 Madison Avenue
               New York, New York 10022
               Email: dbanker(a~mmwr.com
               Telephone: (212)551-7759

               To the United States Trustee:
               Erin P. Champion, Esq.
               OFFICE OF THE UNITED STATES TRUSTEE
               105 U.S. Courthouse
               10 Broad Street
               Utica, New York 13501
               Email: Erin.Champion(a~usdoLgov
               Telephone: (315)793-8127


                       All notices and requests to Persons holding any Claim in any Class shall
be sent to them at their last known address or to the last known address of their attorney of
record in this Chapter 11 Cases. Any such holder of a Claim may designate in writing any other
address for purposes of this Section, which designation will be effective upon_ receipt by the
Debtors.

               11.8 Headings. The headings used in this Plan are inserted for convenience
only and neither constitute a portion of this Plan nor in any manner affect the construction of the
provisions ofthis Plan.

               1 1.9 Severability. If, prior to confirmation, any term or provision of this Plan is
held by the Court to be invalid, void or unenforceable, the Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision, and such term or
provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,

                                                32
Case 18-31754-5-mcr        Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27                Desc
                             Main Document    Page 38 of 39



alteration or interpretation, the remainder of the terms and provisions of this Plan will remain in
full force and effect and will in no way be affected, impaired or invalidated by such holding,
alteration or interpretation.

                1 1.10 Validity and Enforceability. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of this Plan, as it may have
been altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to
its terms. Should any provision in this Plan be determined by the Court or any appellate court to
be unenforceable following the Effective Date, such determination shall in no way limit the
enforceability and operative effect of any and all other provisions ofthis Plan.

               1 1.11 Controlling Documents. (i) In the event and to the extent that any
provision of the Plan is inconsistent with the provisions of the Disclosure Statement, the
provisions of the Plan shall control and take precedence and (ii) in the event and to the extent
that any provision of this Plan is inconsistent with the Confirmation Order, Confirmation Order
shall control.

               11.12 Reservation ofRiglZts. Except as expressly set forth herein, this Plan shall
have no force or effect unless and until the Bankruptcy Court enters the Confirmation Order and
the Effective Date has occurred.

               1 1.13 Governing Law. Unless a rule of law or procedure is supplied by federal
law (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically
stated, the laws of the State of New York, without giving effect to the principles of conflicts of
laws, shall govern the rights, obligations, construction, and implementation of the Plan
transactions consummated or to be consummated in connection therewith.




                                    [Signature page follows]




                                                33
Case 18-31754-5-mcr    Doc 548 Filed 08/02/19 Entered 08/02/19 16:43:27    Desc
                         Main Document    Page 39 of 39




  Dated: August 2,2419                Respectfully submitted,
         Syracuse, New York
                                     CENTERSTONE LINEN SERVICES,LLC
                                     ATLAS HEALTH CARE LINEN SERVICES
                                     CO., LLC
                                     ALLIANCE LAUI~iDRY &TEXTILE SERVICE,
                                     LLC
                                     ALLIANCE LAUNDRY AND TEXTILE
                                     SERVICE OF ATLANTA,LLC
                                     ALLIANCE LTS WINCHESTER,LLC
                                     All d/bia Clarus Linen Systems




                                     BOND,SCH(3ENECK &KING,PLLC



                              By:                       l,U~ ~tt,~s~-~C.
                                     Stephen A.Donato,Esq.
                                    (Bar Roll# 1 Q1S22)
                                     Camille W.Hill, Esq.
                                    (Bar Roll # 501876)
                                     Office and Post Office Address:
                                     11d West Fayette Street
                                     One Lincoln Center
                                    Syracuse, New Yark 13202-1355
                                    Telephone: (315)218-8000
                                    Facsimile: (315)218-8100
                                    Email: sdonata(a,bsk.corn
                                             ~c    bsk.com

                                    Counsel to the Debtors




                                       34
